EXHIBIT 10.2



--------------------------------------------------------------------------------



GUARANTEE AND COLLATERAL AGREEMENT
 
dated and effective as of
 
April 2, 2007
 
among
 
CELANESE HOLDINGS LLC,
 
CELANESE US HOLDINGS LLC,
 
CELANESE AMERICAS CORPORATION,
 
THE OTHER GUARANTOR SUBSIDIARIES
 
and
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as Collateral Agent
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
 
ARTICLE I.
 
 


 
 
Definitions
 
 
SECTION 1.01.
Credit Agreement 
1

SECTION 1.02.
Other Defined Terms 
1

 
ARTICLE II.
 
 


 
 
Guarantee
 
 
SECTION 2.01.
Guarantee 
5

 
SECTION 2.02.
Guarantee of Payment 
5

 
SECTION 2.03.
No Limitations, etc. 
6

 
SECTION 2.04.
Reinstatement 
8

 
SECTION 2.05.
Agreement to Pay; Subrogation 
8

 
SECTION 2.06.
Information 
8

 
SECTION 2.07.
Maximum Liability 
8

 
ARTICLE III.
 
 


 
 
Pledge of Securities
 
 
SECTION 3.01.
Pledge 
 9

 
SECTION 3.02.
Delivery of the Pledged Collateral 
 10

 
SECTION 3.03.
Representations, Warranties and Covenants 
 10

 
SECTION 3.04.
[Reserved] 
 12

 
SECTION 3.05.
Registration in Nominee Name; Denominations 
 12

 
SECTION 3.06.
Voting Rights; Dividends and Interest, etc. 
 12

 
ARTICLE IV.
 
 


 
 
Security Interests in Personal Property
 
 
SECTION 4.01.
Security Interest 
14

 
SECTION 4.02.
Representations and Warranties 
16

 
SECTION 4.03.
Covenants 
17

 
SECTION 4.04.
Other Actions 
20

 
SECTION 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral 
21

 
-i-

--------------------------------------------------------------------------------


ARTICLE V.
 
 
Remedies
 
 
SECTION 5.01.
Remedies Upon Default 
 22

 
SECTION 5.02.
Application of Proceeds 
 24

 
SECTION 5.03.
Grant of License to Use Intellectual Property 
 24

 
SECTION 5.04.
Securities Act, etc. 
 25

 
SECTION 5.05.
Registration, etc. 
 25

 
ARTICLE VI.
 
 
Indemnity, Subrogation and Subordination
 
 
SECTION 6.01.
Indemnity and Subrogation 
26

 
SECTION 6.02.
Contribution and Subrogation 
26

 
SECTION 6.03.
Subordination 
27

 
ARTICLE VII.
 
 
Miscellaneous
 
 
SECTION 7.01.
Notices 
27

 
SECTION 7.02.
Security Interest Absolute 
27

 
SECTION 7.03.
[Reserved] 
27

 
SECTION 7.04.
Binding Effect; Several Agreement 
27

 
SECTION 7.05.
Successors and Assigns 
28

 
SECTION 7.06.
Collateral Agent’s Fees and Expenses; Indemnification 
28

 
SECTION 7.07.
Collateral Agent Appointed Attorney-in-Fact 
29

 
SECTION 7.08.
GOVERNING LAW 
29

 
SECTION 7.09.
Waivers; Amendment 
29

 
SECTION 7.10.
WAIVER OF JURY TRIAL 
30

 
SECTION 7.11.
Severability 
30

 
SECTION 7.12.
Counterparts 
30

 
SECTION 7.13.
Headings 
 31

 
SECTION 7.14.
Jurisdiction; Consent to Service of Process 
 31

 
SECTION 7.15.
Termination or Release 
 31

 
SECTION 7.16.
Additional Parties 
 32

 
SECTION 7.17.
Right of Set-off 
 32



Schedules
 
Schedule I                           Subsidiary Parties
Schedule II                           Capital Stock; Debt Securities
Schedule III                           Intellectual Property
 
-ii-

--------------------------------------------------------------------------------


Exhibits
 
Exhibit I                           Form of Supplement
Exhibit II                           Form of Perfection Certificate



-iii-
 
 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of April 2, 2007 (this
“Agreement”), among CELANESE HOLDINGS LLC (the “Holdings”), CELANESE US HOLDINGS
LLC (the “Company”), CELANESE AMERICAS CORPORATION (“CAC”), each GUARANTOR
SUBSIDIARY party hereto and DEUTSCHE BANK AG, NEW YORK BRANCH, as Collateral
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined below).
 
Reference is made to the Credit Agreement dated as of April 2, 2007 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Company, CAC, certain other subsidiaries of the
Company from time to time party thereto as a borrower, the LENDERS party thereto
from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as administrative
agent (in such capacity, the “Administrative Agent”), and as Collateral Agent,
MERRILL LYNCH CAPITAL CORPORATION (“MLCC”), as syndication agent (in such
capacity, the “Syndication Agent”), BANK OF AMERICA, N.A., as documentation
agent (in such capacity, the “Documentation Agent”), and DEUTSCHE BANK AG,
CAYMAN ISLANDS BRANCH, as Deposit Bank (in such capacity, the “Deposit Bank”).
 
The obligations of the Lenders to extend and to maintain credit pursuant to the
Credit Agreement are conditioned upon, among other things, the execution and
delivery of this Agreement.  Holdings, the Company, CAC and the Guarantor
Subsidiaries will derive substantial benefits from such extensions of credit and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I.                      
 
 


 
 
Definitions
 
SECTION 1.01. Credit Agreement
 
.
 
(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement.  All
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein.
 
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.
 
SECTION 1.02. Other Defined Terms
 
.  As used in this Agreement, the following terms have the meanings specified
below:
 
“Account Debtor” means any person who is or who may become obligated to any
Guarantor under, with respect to or on account of an Account.
 
“Article 9 Collateral” has the meaning assigned such term in Section 4.01.
 
“Claiming Guarantor” has the meaning assigned such term in Section 6.02.
 
“Collateral” means Article 9 Collateral and Pledged Collateral.
 
“Contributing Guarantor” has the meaning assigned such term in Section 6.02.
 

--------------------------------------------------------------------------------


“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Guarantor or that any Guarantor otherwise has the right to license, or
granting any right to any Guarantor under any Copyright now or hereafter owned
by any third party, and all rights of any Guarantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Guarantor:  (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise; and (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule III.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Equity Interests” has the meaning provided in the Credit Agreement but
excluding any interest otherwise included in such definition that is not a
“security” or “financial asset” under Article VIII of the New York UCC.
 
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
 
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Guarantor of every kind and nature (other
than Accounts) now owned or hereafter acquired by any Guarantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Guarantor to secure payment by an Account Debtor of any of the Accounts.
 
“Guaranteed Obligations” means, as to each Guarantor, all of the Obligations not
owed directly by it.
 
“Guaranteed Party” means, with respect to all Guaranteed Obligations, the
Collateral Agent, the Administrative Agent and/or the Lenders to which such
Guaranteed Obligations are owed.
 
-2-

--------------------------------------------------------------------------------


“Guarantor” means, so long as such Person is a party hereto, each of Holdings,
the Company, CAC and each Subsidiary Party.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Guarantor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know how or show how and all
related documentation.
 
“Investment Property” has the meaning assigned such term in the New York UCC.
 
“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the unpaid principal of and interest on the Loans made to such
Borrower, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment (if any) required
to be made by each Borrower under the Credit Agreement in respect of any Letter
of Credit issued for its account, when and as due, including payments in respect
of reimbursement of disbursements and interest thereon and (iii) all other
monetary obligations of each Borrower under the Credit Agreement and each of the
other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise, including in the case of
clauses (i), (ii) and (iii), interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding and (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents  (other than this
Agreement), including to provide cash collateral.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Noticed Event of Default” means any Event of Default as to which the
Administrative Agent has given Holdings written notice that (i) such Event of
Default constitutes a Noticed Event of Default and (ii) to the extent such
notice may be given without violation of applicable law, the Collateral Agent
intends, as a result of such Event of Default (alone or among others), to
exercise its rights hereunder, provided that an Event of Default under Section
7.01(h) or (i) of the Credit Agreement shall in any event constitute a Noticed
Event of Default.
 
“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all the obligations of each Guarantor under and
pursuant to this Agreement, (c) the due and punctual payment and performance of
all obligations of each Guarantor under each Swap Agreement that (i) is in
effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (ii) is entered into after the
Effective Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into, and (d) the due and
punctual payment and performance of all obligations of each Guarantor in respect
of overdrafts and related liabilities owed to a Lender or any of its Affiliates
and arising from cash management services (including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements).
 
-3-

--------------------------------------------------------------------------------


“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Guarantor or that any Guarantor
otherwise has the right to license or granting to any Guarantor any right to
make, use or sell any invention covered by a Patent, now or hereafter owned by
any third party.
 
“Patents” means all of the following now owned or hereafter acquired by any
Guarantor:  (a) all letters patent of the United States or the equivalent
thereof in any other country, and all applications for letters patent of the
United States or the equivalent thereof in any other country, including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings,
the Company, CAC and each Guarantor Subsidiary (determined as of the Effective
Date).
 
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
 
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
 
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
 
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
 
“Secured Parties” means with respect to all Obligations, as appropriate, (i) the
Lenders, (ii) the Administrative Agent and the Collateral Agent, (iii) each
Issuing Bank, (iv) each counterparty to any Swap Agreement entered into with a
Guarantor the obligations under which constitute Obligations, (v) each Lender or
Affiliate owed obligations which constitute Obligations under clause (d) of the
definition thereof, (vi) the beneficiaries of each indemnification obligation
undertaken by any Guarantor under any Loan Document or existing as of the date
of this Agreement and (vii) the successors and permitted assigns of each of the
foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 4.01.
 
“Specified Borrower” has the meaning assigned to such term in Section 6.01.
 
-4-

--------------------------------------------------------------------------------


“Subsidiary Party” means, so long as a party hereto, each Guarantor Subsidiary
in existence on the Effective Date and each other subsidiary required to become
party hereto pursuant to Section 7.16.
 
“Subsidiary Revolving Borrowers” has the meaning assigned such term in the
preliminary statement of this Agreement.
 
“Supplement” shall mean an instrument in the form of Exhibit I hereto.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Guarantor or that any Guarantor otherwise has the right to license,
or granting to any Guarantor any right to use any Trademark now or hereafter
owned by any third party.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Guarantor:  (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.
 
 
ARTICLE II.                      
 
 


 
 
Guarantee
 
SECTION 2.01. Guarantee
 
.  Each Guarantor unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of its Guaranteed Obligations.  Each Guarantor
further agrees that its Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
of its Guaranteed Obligations.  Each Guarantor waives presentment to, demand of
payment from and protest to any Person of any of its Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
 
SECTION 2.02. Guarantee of Payment
 
.  Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Collateral Agent or any other Secured
Party to any security held for the payment of its Guaranteed Obligations or to
any balance of any Deposit Account or credit on the books of the Collateral
Agent or any other Secured Party in favor of any Person.
 
-5-

--------------------------------------------------------------------------------


SECTION 2.03. No Limitations, etc.
 
 
 
 
(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.15, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of its Guaranteed Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by:
 
(i) the failure of the Administrative Agent, the Collateral Agent or any other
Person to assert any claim or demand or to exercise or enforce any right or
remedy under the provisions of any Loan Document or otherwise;
 
(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;
 
(iii) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;
 
(iv) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations),
 
(v) any illegality, lack of validity or enforceability of any Obligation,
 
(vi) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation,
 
(vii) the existence of any claim, set-off or other rights that the Guarantor may
have at any time against any Loan Party, the Collateral Agent, or any other
corporation or Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,
 
(viii) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any of its Guaranteed Obligations or the Collateral
Agent’s rights with respect thereto, including, without limitation:
 
(A) the application of any such law, regulation, decree or order, including any
prior approval, which would prevent the exchange of a foreign currency for
Dollars or such other currency in which its Guaranteed Obligations are due, or
the remittance of funds outside of such jurisdiction or the unavailability of
Dollars or any such other currency in any legal exchange market in such
jurisdiction in accordance with normal commercial practice; or
 
-6-

--------------------------------------------------------------------------------


(B) a declaration of banking moratorium or any suspension of payments by banks
in such jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or
 
(C) any expropriation, confiscation, nationalization or requisition by such
country or any governmental authority that directly or indirectly deprives any
Borrower of any assets or their use, or of the ability to operate its business
or a material part thereof; or
 
(D) any war (whether or not declared), insurrection, revolution, hostile act,
civil strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (A), (B) or (C) above (in each of the
cases contemplated in clauses (A) through (D) above, to the extent occurring or
existing on or at any time after the date of this Agreement), and
 
(ix) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, any Loan Party or the Guarantor or any other guarantor
or surety.
 
Each Guarantor expressly authorizes the respective Guaranteed Parties to take
and hold security for the payment and performance of its Guaranteed Obligations,
to exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of its
Guaranteed Obligations, all without affecting the obligations of such Guarantor
hereunder.
 
Without limiting the generality of the foregoing, with respect to any of its
Guaranteed Obligations that, in accordance with the express terms of any
agreement pursuant to which such Guaranteed Obligations were created, were
denominated in Dollars or any currency other than the currency of the
jurisdiction where a Borrower is principally located, each Guarantor guarantees
that it shall pay the Collateral Agent strictly in accordance with the express
terms of such agreement, including in the amounts and in the currency expressly
agreed to thereunder, irrespective of and without giving effect to any laws of
the jurisdiction where a Borrower is principally located in effect from time to
time, or any order, decree or regulation in the jurisdiction where a Borrower is
principally located.
 
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of its Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all its Guaranteed Obligations.  The Collateral Agent and the other Guaranteed
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other Loan
Party or exercise any other right or remedy available to them against any
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent its Guaranteed
Obligations have been fully and indefeasibly paid in full in cash.  To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Loan Party, as the case may be, or any security.
 
-7-

--------------------------------------------------------------------------------


SECTION 2.04. Reinstatement.
 
Each Guarantor agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of its Guaranteed Obligations is rescinded or must
otherwise be restored by the Administrative Agent or any other Guaranteed Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.
 
SECTION 2.05. Agreement to Pay; Subrogation.
 
In furtherance of the foregoing and not in limitation of any other right that
the Collateral Agent or any other Guaranteed Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Borrower or any
other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Collateral Agent for distribution to the applicable Guaranteed
Parties in cash the amount of such unpaid Guaranteed Obligation.  Upon payment
by any Guarantor of any sums to the Collateral Agent as provided above, all
rights of such Guarantor against such Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
 
SECTION 2.06. Information.
 
Each Guarantor assumes all responsibility for being and keeping itself informed
of the financial condition and assets of each Borrower and each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of its
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Guaranteed Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.
 
SECTION 2.07. Maximum Liability.
 
Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of each Guarantor hereunder and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
6.02).
 
-8-

--------------------------------------------------------------------------------


 
ARTICLE III.                                
 
Pledge of Securities
 
SECTION 3.01. Pledge.
 
As security for the payment or performance, as the case may be, in full of its
Obligations, each Guarantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in all of such Guarantor’s right, title
and interest in, to and under (a) the Equity Interests directly owned by it on
the Effective Date (which shall be listed on Schedule II) and any other Equity
Interests obtained in the future by such Guarantor and any certificates
representing all such Equity Interests (all such Equity Interests and
certificates referred to collectively as the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) more than 65% of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary, (ii) to the extent applicable
law requires that a Subsidiary of such Guarantor issue directors’ qualifying
shares, such shares or nominee or other similar shares, (iii) any Equity
Interests with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the Credit Agreement need not be satisfied
by reason of Section 5.10(g) of the Credit Agreement, (iv) any Equity Interests
of a Subsidiary to the extent that, as of the Effective Date, and for so long
as, such a pledge of such Equity Interests would violate a contractual
obligation binding on such Equity Interests, (v) any Equity Interests of a
Subsidiary of a Guarantor acquired after the Effective Date if, and to the
extent that, and for so long as, (A) a pledge of such Equity Interests would
violate applicable law or any contractual obligation binding upon such
Subsidiary and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding upon such Subsidiary in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), provided that such
each Guarantor shall use its commercially reasonable efforts to avoid any such
restrictions classified in this clause (v) or (vi) any Equity Interests of a
Person that is not directly or indirectly a Subsidiary; (b)(i) the debt
securities listed opposite the name of such Guarantor on Schedule II, (ii) to
the extent required by Section 3.02(b), any debt securities in the future issued
to, or acquired by, such Guarantor and (iii) the promissory notes and any other
instruments, if any, evidencing such debt owed to any Guarantor (the “Pledged
Debt Securities”); (c) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to Section
3.06, all rights and privileges of such Guarantor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”).
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
 
-9-

--------------------------------------------------------------------------------


SECTION 3.02. Delivery of the Pledged Collateral.
 
(a) Each Guarantor hereby represents that all Pledged Securities owned by such
Guarantor on the Effective Date have been delivered to the Collateral
Agent.  Each Guarantor agrees promptly, upon its first becoming a Guarantor
hereunder or thereafter to the extent first acquiring same, to deliver or cause
to be delivered to the Collateral Agent, for the benefit of the Secured Parties,
any and all Pledged Securities to the extent such Pledged Securities, in the
case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 3.02.
 
(b) Each Guarantor will cause any Indebtedness for borrowed money having an
aggregate principal amount that has a Dollar Equivalent in excess of $10,000,000
(other than intercompany current liabilities incurred in the ordinary course)
owed to such Guarantor by Holdings or any Subsidiary to be evidenced by a
promissory note or other instrument that is pledged and delivered to the
Collateral Agent, together with note powers or other instruments of transfer
with respect thereto endorsed in blank, for the benefit of the Secured Parties,
pursuant to the terms hereof.  To the extent any such promissory note is a
demand note, each Guarantor party thereto agrees, if requested by the Collateral
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement.
 
(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this Section
3.02 shall be accompanied by stock powers or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Guarantor and such other instruments
or documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request.  Each delivery (or
subsequent confirmation by a successor of the prior delivery) of Pledged
Securities hereunder shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule II and made a
part of Schedule II; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities.  Each
schedule so delivered shall supplement any prior schedules so delivered.
 
SECTION 3.03. Representations, Warranties and Covenants.
 
The Guarantors, jointly and severally, represent, warrant and covenant to and
with the Collateral Agent, for the benefit of the Secured Parties, that:
 
(a) Schedule II as of the Effective Date correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes or instruments evidencing
Indebtedness required to be pledged hereunder in order to satisfy the Collateral
and Guarantee Requirement;
 
-10-

--------------------------------------------------------------------------------


(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Guarantor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Guarantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing;
 
(c) except for the security interests granted hereunder, each Guarantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Guarantor, (ii) holds the
same free and clear of all Liens, other than Liens permitted under Section 6.02
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Credit Agreement and other than Liens permitted under Section 6.02 of the
Credit Agreement and (iv) subject to the rights of such Guarantor under the Loan
Documents to dispose of Pledged Collateral, will defend its title or interest
hereto or therein against any and all Liens (other than Liens permitted under
Section 6.02 of the Credit Agreement), however arising, of all persons;
 
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that
might, in any material respect, prohibit, impair, delay or adversely affect the
pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;
 
(e) each Guarantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
 
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
 
(g) by virtue of the execution and delivery by the Guarantors of this Agreement,
when any Pledged Securities that constitute certificated securities or
instruments are delivered to the Collateral Agent, for the benefit of the
Secured Parties, in accordance with this Agreement, the Collateral Agent will
obtain, for the benefit of the Secured Parties, a legal, valid and perfected
first priority lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Obligations under applicable
laws in the United States;
 
-11-

--------------------------------------------------------------------------------


(h) each Guarantor does not own on the Effective Date, any security constituting
an equity interest in any Person to the extent such security constitutes an
uncertificated security and will not acquire any such uncertificated security
thereafter except in each case to the extent it has complied with the provisions
of the third sentence of Section 4.04(c), to the extent applicable thereto; and
 
(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein under applicable laws in the United
States.
 
SECTION 3.04. [Reserved].
 
 
SECTION 3.05. Registration in Nominee Name; Denominations.
 
The Collateral Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Guarantor, endorsed or assigned in blank or in favor of the
Collateral Agent or, if a Noticed Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent).  Each Guarantor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Guarantor.
 
SECTION 3.06. Voting Rights; Dividends and Interest, etc.
 


 
(a) Unless and until a Noticed Event of Default shall have occurred and be
continuing:
 
(i) Each Guarantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities, the rights and remedies of any of the Collateral Agent or the other
Secured Parties under this Agreement, the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.
 
(ii) The Collateral Agent shall promptly execute and deliver to each Guarantor,
or cause to be executed and delivered to such Guarantor, all such proxies,
powers of attorney and other instruments as such Guarantor may reasonably
request for the purpose of enabling such Guarantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.
 
-12-

--------------------------------------------------------------------------------


(iii) Each Guarantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that (x)
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable laws and (y)
such payment on distribution is not payable directly to the Collateral Agent
pursuant to the terms of the applicable Pledged Securities; provided that any
noncash dividends, interest, principal or other distributions that constitute
Pledged Securities (whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise) shall be and become part of the Pledged Collateral, and, if received
by any Guarantor, shall not be commingled by such Guarantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent, for the benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the benefit of the Secured Parties, in the same form as so received (accompanied
by stock powers duly executed in blank or other appropriate instruments of
transfer satisfactory to the Collateral Agent).
 
(b) Upon the occurrence and during the continuance of a Noticed Event of
Default, all rights of any Guarantor to dividends, interest, principal or other
distributions that such Guarantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the Collateral Agent
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Guarantor
contrary to the provisions of this Section 3.06 shall not be commingled by such
Guarantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
for the benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (accompanied by stock powers duly executed in blank or other
appropriate instruments of transfer reasonably satisfactory to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.  After all Events of
Default have been cured or waived and the Term Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Guarantor (without interest) all dividends, interest,
principal or other distributions that such Guarantor would otherwise have been
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
3.06 and that remain in such account.
 
(c) Upon the occurrence and during the continuance of a Noticed Event of
Default, all rights of any Guarantor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 3.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Guarantors to exercise such rights.  After all Noticed Events of
Default have been cured or waived and the Term Borrower has delivered to the
Collateral Agent a certificate to that effect, each Guarantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Guarantor would otherwise have been entitled to exercise pursuant to the terms
of paragraph (a)(i) above.
 
-13-

--------------------------------------------------------------------------------


 
ARTICLE IV.                                
 
 


 
 
Security Interests in Personal Property
 
SECTION 4.01. Security Interest.
 
 
(a) As security for the payment or performance, as the case may be, in full of
the Obligations, each Guarantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Guarantor or in
which such Guarantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
 
(i) all Accounts;
 
(ii) all Chattel Paper;
 
(iii) all cash and Deposit Accounts;
 
(iv) all Documents;
 
(v) all Equipment;
 
(vi) all General Intangibles;
 
(vii) all Goods;
 
(viii) all Instruments;
 
(ix) all Inventory;
 
(x) all Investment Property;
 
(xi) all Letter-of-Credit Rights;
 
(xii) all Commercial Tort Claims listed on Schedule 4.01 hereto;
 
-14-

--------------------------------------------------------------------------------


(xiii) all books and records pertaining to the Article 9 Collateral; and
 
(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.
 
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, (b) any assets (including Equity Interests)
with respect to which the Collateral and Guarantee Requirement or the other
paragraphs of Section 5.10 of the Credit Agreement need not be satisfied by
reason of Section 5.10(g) of the Credit Agreement, (c) any assets to the extent
that, as of the Effective Date, and for so long as, such grant of a security
interest would violate a contractual obligation or applicable law binding on
such asset, (d) any property of any Person acquired by a Guarantor after the
Effective Date pursuant to Section 6.04(l) of the Credit Agreement, if, and to
the extent that, and for so long as, (A) such grant of a security interest would
violate applicable law or any contractual obligation binding upon such property
and (B) such law or obligation existed at the time of the acquisition thereof
and was not created or made binding upon such property in contemplation of or in
connection with the acquisition of such Subsidiary (provided that the foregoing
clause (B) shall not apply in the case of a joint venture, including a joint
venture that is a Subsidiary) provided that each Guarantor shall use its
commercially reasonable efforts to avoid any such restriction described in this
clause (d), or (e) any Letter of Credit Rights to the extent any Guarantor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose.
 
(b) Each Guarantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Guarantor is an organization, the type of
organization and any organizational identification number issued to such
Guarantor, (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates and (iii) a description of collateral that describes such property in
any other manner as the Collateral Agent may reasonably determine is necessary
or advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property” or words of similar effect.  Each Guarantor
agrees to provide such information to the Collateral Agent promptly upon
request.
 
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Guarantor, without the
signature of any Guarantor, and naming any Guarantor or the Guarantors as
debtors and the Collateral Agent as secured party.
 
-15-

--------------------------------------------------------------------------------


(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Guarantor with respect to or arising out of
the Article 9 Collateral.
 
SECTION 4.02. Representations and Warranties.
 
The Guarantors jointly and severally represent and warrant to the Collateral
Agent and the Secured Parties that:
 
(a) Each Guarantor has good and valid rights in and title to all material
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect.
 
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Guarantor, is correct and complete, in all material respects, as of the
Effective Date.  Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule 7 to the Perfection Certificate
(or specified by notice from the Company to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States issued Patents and applications, United States registered
Trademarks and applications and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Each Guarantor represents and
warrants that a fully executed agreement in the form hereof (or a short form
hereof which form shall be reasonably acceptable to the Collateral Agent)
containing a description of all Article 9 Collateral consisting of United States
issued Patents (and Patents for which United States applications are pending),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Collateral Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and reasonably requested by the Collateral Agent, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in respect of all Article 9 Collateral consisting of the foregoing in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office.
 
-16-

--------------------------------------------------------------------------------


(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the New
York UCC or other applicable law in such jurisdictions and (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of this Agreement with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or arising by operation of law.
 
(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or arising by operation of law.  None of the Guarantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Guarantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any
Guarantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
 
(e) None of the Guarantors holds any Commercial Tort Claim individually in
excess of $1,000,000 as of the Effective Date except as indicated on the
Perfection Certificate.
 
(f) All Accounts have been originated by the Guarantors and all Inventory has
been acquired by the Guarantors in the ordinary course of business.
 
SECTION 4.03. Covenants.
 
 
(a) Each Guarantor agrees promptly (and in any event within 30 days of such
change) to notify the Collateral Agent in writing of any change (i) in its legal
name, (ii) in its type of organization or corporate form, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or (iv)
in its jurisdiction of organization.  Each Guarantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence.  Each Guarantor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made, or are made within any
required timeframe prescribed by applicable law, under the applicable Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral, for
the benefit of the Secured Parties.  Each Guarantor agrees promptly to notify
the Collateral Agent if any material portion of the Article 9 Collateral owned
or held by such Guarantor is damaged or destroyed.
 
-17-

--------------------------------------------------------------------------------


(b) Subject to the rights of such Guarantor under the Loan Documents to dispose
of Collateral, each Guarantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien not expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
 
(c) Each Guarantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.  If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of $10,000,000 is or shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, for the benefit
of the Secured Parties, accompanied by executed instruments of transfer
reasonably satisfactory to the Collateral Agent.
 
(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person
(following notice to the Term Borrower of its intention to do so),  by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification.  The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
 
(e) At its option at any time which an Event of Default exists, the Collateral
Agent may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not permitted pursuant to Section 6.02 of the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Guarantor fails to do so as required by the Credit Agreement or
this Agreement, and each Guarantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Guarantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Guarantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
 
-18-

--------------------------------------------------------------------------------


(f) Each Guarantor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Guarantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
 
(g) None of the Guarantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement.  None of the Guarantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Guarantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.
 
(h) None of the Guarantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business (it being agreed that nothing in this clause (h)
shall prohibit sales of receivables permitted by Section 6.05(g) of the Credit
Agreement).
 
(i) Each Guarantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Guarantor’s true and lawful agent (and attorney in fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Guarantor on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto.  In the event that any
Guarantor at any time or times while an Event of Default exists fails to obtain
or maintain any of the policies of insurance required hereby or to pay any
premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Guarantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent reasonably deems advisable.  All sums disbursed
by the Collateral Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Guarantors to the Collateral
Agent and shall be additional Obligations secured hereby.
 
-19-

--------------------------------------------------------------------------------


SECTION 4.04. Other Actions.
 
In order to further ensure the attachment, perfection and priority of, and the
ability of the Collateral Agent to enforce, for the benefit of the Secured
Parties, the Collateral Agent’s security interest in the Article 9 Collateral,
each Guarantor agrees, in each case at such Guarantor’s own expense, to take the
following actions with, respect to the following Article 9 Collateral:
 
(a) Instruments and Tangible Chattel Paper.  If any Guarantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of $10,000,000, such Guarantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
 
(b) Cash Accounts.  No Guarantor shall grant Control of any Deposit Account to
any Person other than the Collateral Agent.
 
(c) Investment Property.  Except to the extent otherwise provided in
Article III, if any Guarantor shall at any time hold or acquire any Certificated
Security, such Guarantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.  If any security now or hereafter acquired by any Guarantor is
uncertificated and is issued to such Guarantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s reasonable request while an Event of
Default exists, such Guarantor shall promptly notify the Collateral Agent of
such uncertificated securities and pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
security, without further consent of any Guarantor or such nominee, or (ii)
cause the issuer to register the Collateral Agent as the registered owner of
such security.  If any security or other Investment Property, whether
certificated or uncertificated, representing an Equity Interest in a third party
and having a fair market value in excess of $10,000,000 now or hereafter
acquired by any Guarantor is held by such Guarantor or its nominee through a
securities intermediary or commodity intermediary, such Guarantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to a Control Agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or commodity intermediary, as applicable, to agree, in the case of
a securities intermediary, to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Guarantor or such nominee, or (B) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Investment Property, for the benefit of
the Secured Parties, with such Guarantor being permitted, only with the consent
of the Collateral Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property.  The Collateral Agent agrees with each of the
Guarantors that the Collateral Agent shall not give any such entitlement orders
or instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Guarantor, unless an Event of Default
has occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur.  The provisions of this paragraph (c) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.
 
-20-

--------------------------------------------------------------------------------


(d) Commercial Tort Claims.  If any Guarantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Guarantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Guarantor, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.
 
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
 
 
(a) Each Guarantor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from knowingly doing any act or knowingly omitting to do any act)
whereby any Patent that is material to the normal conduct of such Guarantor’s
business may become prematurely invalidated or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.
 
(b) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each owned Trademark necessary
to the normal conduct of such Guarantor’s business, (i) maintain such Trademark
in full force free from any adjudication of abandonment or invalidity for non
use, (ii) maintain the quality of products and services offered under such
Trademark on all material respects, (iii) display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
required under applicable law and (iv) not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third party rights.
 
(c) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Guarantor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.
 
(d) Each Guarantor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Guarantor’s business may imminently become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development, (excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country), regarding such Guarantor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.
 
-21-

--------------------------------------------------------------------------------


(e) Each Guarantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.
 
(f) Each Guarantor shall exercise its reasonable business judgment in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
with respect to maintaining and pursuing each material application relating to
any Patent, Trademark and/or Copyright (and obtaining the relevant grant or
registration) material to the normal conduct of such Guarantor’s business and to
maintain (i) each issued Patent and (ii) the registrations of each Trademark and
each Copyright, in each case that is material to the normal conduct of such
Guarantor’s business, including, when applicable and necessary in such
Guarantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Guarantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
 
 
ARTICLE V.                                
 
 


 
 
Remedies
 
SECTION 5.01. Remedies Upon Default
 
.  Upon the occurrence and during the continuance of a Noticed Event of Default,
each Guarantor agrees to deliver each item of Collateral to the Collateral Agent
on demand, and it is agreed that the Collateral Agent shall have the right to
take any of or all the following actions at the same or different times:  (a)
with respect to any Article 9 Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable
Guarantors to the Collateral Agent or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Collateral Agent shall determine (other than in violation
of any then existing licensing arrangements to the extent that waivers
thereunder cannot be obtained) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law.  Without limiting the generality of the
foregoing, each Guarantor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate.  The Collateral
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof.  Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Guarantor, and each Guarantor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Guarantor now has or may at any time in the future have under any rule of
law or statute now existing or hereafter enacted.
 
-22-

--------------------------------------------------------------------------------


The Collateral Agent shall give the applicable Guarantors 10 Business Days’
written notice (which each Guarantor agrees is reasonable notice within the
meaning of Section 9 612 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above.  At any public
(or, to the extent permitted by law, private) sale made pursuant to this Section
5.01, any Secured Party may bid for or purchase for cash, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Guarantor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Guarantor therefor.  For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Guarantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in
full.  As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
 
-23-

--------------------------------------------------------------------------------


SECTION 5.02. Application of Proceeds.
 
The Collateral Agent shall promptly apply the proceeds, moneys or balances of
any collection or sale of Collateral, as well as any Collateral consisting of
cash, as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent and the Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent and the Collateral Agent hereunder or under any other Loan
Document on behalf of any Guarantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;
 
SECOND, to the ratable payment of the Obligations, and
 
THIRD, once all Obligations have been paid in full, to the Guarantors, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
 
SECTION 5.03. Grant of License to Use Intellectual Property.
 
Solely for the purpose of enabling the Collateral Agent to exercise rights and
remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Guarantor hereby
grants to (in the Collateral Agent’s sole discretion) a designee of the
Collateral Agent or the Collateral Agent, for the benefit of the Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Guarantor) to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Guarantor, wherever the same may be located, and
including, without limitation, in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.  The use of
such license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, while an Event of Default exists; provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Guarantors notwithstanding any
subsequent cure of an Event of Default.
 
-24-

--------------------------------------------------------------------------------


SECTION 5.04. Securities Act, etc.
 
  In view of the position of the Guarantors in relation to the Pledged
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Act of 1933, as now or hereafter in effect, or any
similar federal statute hereafter enacted analogous in purpose or effect (such
Act and any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder.  Each Guarantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each Guarantor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Guarantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
 
SECTION 5.05. Registration, etc.
 
  Each Guarantor agrees that, upon the occurrence and during the continuance of
an Event of Default, if for any reason the Collateral Agent desires to sell any
of the Pledged Collateral at a public sale, it will, at any time and from time
to time, upon the written request of the Collateral Agent, use its commercially
reasonable efforts to take or to cause the issuer of such Pledged Collateral to
take such action and prepare, distribute and/or file such documents, as are
required or advisable in the reasonable opinion of counsel for the Collateral
Agent to permit the public sale of such Pledged Collateral.  Each Guarantor
further agrees to indemnify, defend and hold harmless the Administrative Agent,
each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling persons from and against all loss,
liability, expenses, costs of counsel (including reasonable fees and expenses of
legal counsel to the Collateral Agent of, and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Guarantor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein.  Each Guarantor further agrees, upon such written request referred to
above, to use its commercially reasonable efforts to qualify, file or register,
or cause the issuer of such Pledged Collateral to qualify, file or register, any
of the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations.  Each Guarantor will bear all costs and expenses of carrying out
its obligations under this Section 5.05.  Each Guarantor acknowledges that there
is no adequate remedy at law for failure by it to comply with the provisions of
this Section 5.05 only and that such failure would not be adequately compensable
in damages and, therefore, agrees that its agreements contained in this Section
5.05 may be specifically enforced.
 
 
-25-

--------------------------------------------------------------------------------


ARTICLE VI.                                
 
 


 
 
Indemnity, Subrogation and Subordination
 
SECTION 6.01. Indemnity and Subrogation.
 
In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to Section 6.03), each Guarantor that
is a Borrower (a “Specified Borrower”) agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of such Specified Borrower that has been incurred by it as a Borrower, such
Specified Borrower shall indemnify such Guarantor for the full amount of such
payment and such Guarantor shall be subrogated to the rights of the person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Guarantor shall be sold pursuant to this Agreement
or any other Security Document to satisfy in whole or in part an Obligation of a
Specified Borrower that has been incurred by it as a Borrower, such Specified
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
 
SECTION 6.02. Contribution and Subrogation.
 
Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 6.03)
that, in the event a payment shall be made by any other Guarantor hereunder in
respect of any Obligation or assets of any other Guarantor shall be sold
pursuant to any Security Document to satisfy any Obligation and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower of such Obligation as provided in Section 6.01 or otherwise, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16, the date of the supplement
hereto executed and delivered by such Guarantor).  Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.
 
-26-

--------------------------------------------------------------------------------


SECTION 6.03. Subordination.
 
 
(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation of the Guarantor under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.  No failure on the part of any Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.
 
(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be
subordinated to the indefeasible payment in full in cash of the Obligations in
the manner set forth in Exhibit F to the Credit Agreement.
 
 
ARTICLE VII.                                
 
 


 
 
Miscellaneous
 
SECTION 7.01. Notices.
 
All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement.  All communications and notices hereunder to any Subsidiary
Party shall be given to it in care of the Company, with such notice to be given
as provided in Section 9.01 of the Credit Agreement.
 
SECTION 7.02. Security Interest Absolute.
 
All rights of the Collateral Agent hereunder, the Security Interest, the
security interest in the Pledged Collateral and all obligations of each
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Obligations or this Agreement.
 
SECTION 7.03. [Reserved].
 
-27-

--------------------------------------------------------------------------------


 
SECTION 7.04. Binding Effect; Several Agreement.
 
This Agreement shall become effective as to any party to this Agreement when a
counterpart hereof executed on behalf of such party shall have been delivered to
the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such party
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.
 
SECTION 7.05. Successors and Assigns.
 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or the Collateral Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective permitted successors and
assigns.
 
SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.
 
 
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 9.05 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, (i) the
execution, delivery or performance of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto and thereto of their respective obligations thereunder or
the consummation of the Transactions and other transactions contemplated hereby,
(ii) the use of proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result primarily from the gross negligence or willful
misconduct of such Indemnitee (treating for the purposes of this Section 7.06(b)
only any Secured Party and its Related Parties as a single Indemnitee).
 
(c) Any such amounts payable as provided hereunder shall be additional
Obligations hereunder.  The provisions of this Section 7.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party.  All amounts due under this Section 7.06 shall be
payable on written demand therefor (accompanied by a reasonably detailed
computation of the amounts to be paid).
 
-28-

--------------------------------------------------------------------------------


SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.
 
Each Guarantor hereby appoints the Collateral Agent the attorney-in-fact of such
Guarantor for the purpose, during the continuance of an Event of Default, of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of a Noticed Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Guarantor, (a) to
receive, endorse, assign or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral; (d) to sign
the name of any Guarantor on any invoice or bill of lading relating to any of
the Collateral; (e) to send verifications of Accounts to any Account Debtor; (f)
to commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Guarantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Guarantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
 
SECTION 7.08. GOVERNING LAW.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
SECTION 7.09. Waivers; Amendment.
 
 
-29-

--------------------------------------------------------------------------------


(a) No failure or delay by the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights, powers and remedies of the Administrative
Agent, the Collateral Agent, any Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.  No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply (or, at its election and
after the Effective Date, by Holdings on behalf of all such Loan Parties),
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement.
 
SECTION 7.10. WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
 
SECTION 7.11. Severability.
 
In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 7.12. Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 7.04.  Delivery
of an executed counterpart to this Agreement by facsimile transmission shall be
as effective as delivery of a manually signed original.
 
-30-

--------------------------------------------------------------------------------


SECTION 7.13. Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 7.14. Jurisdiction; Consent to Service of Process.
 
(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Guarantor, or its properties,
in the courts of any jurisdiction.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
SECTION 7.15. Termination or Release.
 
(a) This Agreement, the guarantees made herein, the Security Interest and all
other security interests granted hereby shall terminate on the first date when
all the Obligations (other than contingent indemnity and similar obligations
with respect to which no amounts are then owing) have been indefeasibly paid in
full in cash and the Lenders have no further commitment to lend under the Credit
Agreement, the Revolving L/C Exposure and CL Exposure each has been reduced to
zero and each Issuing Bank has no further obligations to issue Letters of Credit
under the Credit Agreement (or each Issuing Bank has received cash or other
collateral satisfactory to it covering such exposure and Letters of Credit).
 
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Company; provided that the Required Lenders
shall have consented to such transaction (to the extent such consent is required
by the Credit Agreement) and the terms of such consent did not provide
otherwise.
 
-31-

--------------------------------------------------------------------------------


(c) Upon any Guarantor becoming an Unrestricted Subsidiary, such Unrestricted
Subsidiary shall automatically be released from its obligations hereunder and
the security interests in the Collateral of such Unrestricted Subsidiary shall
be automatically released.
 
(d) Upon any Permitted Receivables Financing permitted by the Credit Agreement,
the Equity Interests of a Special Purpose Receivables Subsidiary shall be
automatically released from the security interest in such Equity Interests
granted hereby.
 
(e) Upon any sale or other transfer by any Guarantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Guarantor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.
 
(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d) or (e) of this Section 7.15, the Collateral Agent shall execute
and deliver to any Guarantor, at such Guarantor’s expense, all documents that
such Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Collateral Agent.
 
SECTION 7.16. Additional Parties.
 
On the date occurring after the Effective Date on which a Person first becomes a
Domestic Subsidiary, such Person shall, to the extent required by Section 5.10
of the Credit Agreement, become a party hereto as a Guarantor.  Upon execution
and delivery by the Collateral Agent and any such Person of a Supplement, such
Person shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein.  The execution and delivery of a
Supplement shall not require the consent of any other party to this
Agreement.  The rights and obligations of each party to this Agreement shall
remain in full force and effect notwithstanding the addition of any new party to
this Agreement.
 
SECTION 7.17. Right of Set-off.
 
Each Lender and each Issuing Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, upon any amount becoming due
and payable by any Guarantor hereunder (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any cure or grace periods, to
set off and apply against such amount any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of any party to this Agreement, matured or unmatured, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement.  The rights of each Lender under this Section 7.17 are in
addition to other rights and remedies (including other rights of set off) that
such Lender or such Issuing Bank may have.
 
[Signature Page Follows]
 

 
-32-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
CELANESE HOLDINGS LLC
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
CELANESE US HOLDINGS LLC
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
CELANESE AMERICAS CORPORATION
 
By:
 
/s/ James E. Shields
 

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
                         BCP CRYSTAL US 2 L.L.C.
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
 
CELANESE ACETATE LLC
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
 

--------------------------------------------------------------------------------


CELANESE CHEMICALS, INC.
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
CELANESE HOLDINGS, INC.
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
CELANESE INTERNATIONAL CORPORATION
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
CELANESE LTD. (Texas)
 
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer
Celanese International Corporation,
General Partner of Celanese Ltd.

 
CELANESE OVERSEAS CORPORATION
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
 

--------------------------------------------------------------------------------


CELANESE PIPE LINE COMPANY (Texas)
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
CELTRAN, INC.
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer



 
CNA FUNDING LLC
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer


                    CNA HOLDINGS, INC.
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer


                    FKAT LLC
 
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
 

--------------------------------------------------------------------------------


 
                    KEP AMERICAS ENGINEERING PLASTICS, LLC
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

 
                    TICONA LLC
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer

                        
                    TICONA POLYMERS, INC.
 
By:
 /s/ James E. Shields  

 
 
Name:  James E. Shields

 
 
Title:  Vice President and Treasurer


                       

--------------------------------------------------------------------------------



                    CELANESE FIBERS OPERATIONS, LTD
 
 
By:
 /s/ Christopher Gannon  

 
 
Name: Christopher Gannon

 
 
Title:  Vice President and Secretary

 
                         TICONA FORTRON INC.
 
By:
 /s/ Christopher Gannon  

 
 
Name:  Christopher Gannon

 
 
Title:  Vice President and Secretary

 
 
                         TICONA GUR SERVICES, INC.
 
By:
 /s/ Christopher Gannon  

 
 
Name:  Christopher Gannon

 
 
Title:  Vice President and Secretary


 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
 
  as Collateral Agent
 
 
By:
 /s/ Evelyn Thierry  

 
 
Name: Evelyn Thierry

 
 
Title: Vice President

 
 
By:
 /s/ Omayra Laucella  

 
 
Name: Omayra Laucella

 
 
Title: Vice President

 



 
 

--------------------------------------------------------------------------------

 

Schedule I to
 
the Guarantee and
 
Collateral Agreement
 
Subsidiary Parties
 


BCP Crystal US 2 LLC
Celanese Acetate LLC
Celanese Chemicals, Inc.
Celanese Fibers Operations, Ltd.
Celanese Holdings, Inc.
Celanese International Corporation
Celanese Ltd.
Celanese Overseas Corporation
Celanese Pipe Line Company
Celtran, Inc.
CNA Funding LLC
CNA Holdings, Inc.
FKAT LLC
KEP America Engineering Plastics, LLC
Ticona Fortron Inc.
Ticona GUR Services, Inc.
Ticona LLC
Ticona Polymers, Inc.

 
 

--------------------------------------------------------------------------------

 

Schedule II to
 
the Guarantee and
 
Collateral Agreement
 
EQUITY INTERESTS & DEBT SECURITIES
 
See Attached
 



 
 

--------------------------------------------------------------------------------

 
Issuer
 
 
Holder
% Required to
be Pledged
(Number of
Shares Pledged)
Jurisdiction
Notes
         
Celanese US Holdings LLC
Celanese Holdings LLC
100%
Delaware
No Certificate
Celanese Americas Corp
Celanese US Holdings LLC
100% (3,000,000-A) (7,501,130)
 
Delaware
 
BCP Crystal US 2 LLC
Celanese US Holdings LLC
100%
Delaware
No Certificate
Celanese Caylux Holdings Ltd
Celanese US Holdings LLC
66%
Luxembourg
No Certificate
BCP Crystal (Cayman) Ltd 1
Celanese US Holdings LLC
66%
Cayman
No Certificate
Celanese (China) Holding Co. Ltd.
Celanese US Holdings LLC
66%
China
No Certificate
Celanese Caylux Holdings
Luxembourg SCA
Celanese U.S. Holdings LLC
66%
Luxembourg
No Certificate
CNA Holdings Inc.
Celanese Americas Corpo.
100% (10,000)
Delaware
 
Celanese Emulsions Ltd
Celanese Americas Corpo.
66%
United Kingdom
No Certificate
Celanese Emulsions BV
Celanese Americas Corpo.
66%
Netherlands
No Certificate
Celanese Holdings Inc.
Celanese Holdings Inc.
100% (1)
Delaware
 
Ticona LLC
Celanese Holdings Inc
100%
Delaware
No Certificate
Celanese Advanced Materials, Inc.
Celanese Holdings Inc
100%
[US]
 
FKAT LLC
Celanese Holdings Inc
100%
Delaware
No Certificate
Grupo Celanese SA
CNA Holdings Inc., Celanese Americas Corp
[66]% (419,934,930)/[11.61]% (71,031,079)
Mexico
 
Celanese Oversees Corporation
CNA Holdings Inc.
100% (2,500)
Delaware
 
KEP America Engineering Plasticas, LLC
CNA Holdings Inc.
100%
Delaware
No Certificate
Ticona Fortron, Inc.
CNA Holdings Inc.
100%
Delaware
 
Elwood Insurance Ltd.
CNA Holdings Inc.
66% (100,750)
Bermuda
 
Celanese Acetate LLC
CNA Holdings Inc.
100%
Delaware
No Certificate
Celanese Venezuela S.A.
CNA Holdings Inc.
66%
Venezuela
No Certificate
Celanese do Brazil Ltda
CAN Holdings Inc., Celanese International Corp.
66%11.1%
Brazil
No Certificate
Celanese International Corporation
Celanese Holdings Inc.
100% (1)
Delaware
 
Ticona GUR Services, Inc.
Celanese Holdings Inc.
100% (1)
Brazil
 
Celanese Chemicals Inc.
Celanese Holdings Inc.
100% (1)
Delaware
 
US Pet Film, Inc.
Celanese Holdings Inc.
100% (1)
Delaware
 
Tendora Tercera de Toluca s. de C.V.
FKAT LLC
66%
Mexico
No Certificate
Fortron Industries LLC
Ticone Fortron Inc.
100%
[US]
No Certificate
Celanese SA
Celanese Acetate LLC
66% (64,999)
   
Amcel International Co. Inc.
Celanese Acetate LLC
100% (12,000)
   
Celanese Fibers Operations LTD
Celanese Acetate LLC
100% (100)
   
Celanese Far East Ltd
Celanese Acetate LLC
66% (1,299)
   
Celanese Argentine S.A.
Celanese International Corporation; Celanese Chemicals Inc.
65% (3,900/6,000) / 65% (3,900/6,000)
Argentina
 
Celtran, Inc.
Celanese International Corporation
100% (1,000)
Delaware
 
Celanese Japan Limited
Celanese International Corporation
66%
Japan
No Certificate
Celanese Korea Chusilk Hoesa
Celanese International Corporation
66%
Korea
No Certificate
Celanese, Ltd.
Ticona GUR Services, Inc.
100%
Texas
No Certificate
Celanese Pipeline Company
Celanese Chemicals Inc.
100%(500)
Texas
 
177461 Canada Inc.
Celanese Chemicals Inc.
66%(2,210)
Canada
 
Ticona Polymers, Inc.
Celanese Chemicals Inc.
100%(1,000)
Delaware
 
Ticona Services Inc.
Ticona Polymers, Inc.
100% (1)
Delaware
 
CNA Funding LLC
Ticona Polymers, Inc.
100%
Delaware
No Certificate
HNA Acquisition Corp.
Celanese Overseas Corporation
[ ]% (405,315,793-A) & (405,315,793 – B) (6,696725 – A) & (6,696,725 – B)
Canada
 
EOCOM Inc
CNA Holdings Inc.
100% (10)
Delaware
 
Ticona Fortron
Hoechst Celanese Corporation
100%(100)
Delaware
 
Tincona Polymers Finco, Inc.
Ticona Polymers, Inc.
100%(1)
Delaware
 
Ticona Celstran, Inc.
Hoechst Celanese Corporation
Celanese Engineering Resins, Inc.
100% (2995,203), (186,711), (2,661), (34,707), (317,406), (15,393)
Minnesota
This entity is now Ticona Polymers Inc.
Global Intercompany Note
 
100%
   




**Bold text indicates stock certificates already in the possession of the
Collateral Agent.

--------------------------------------------------------------------------------



Schedule III to
 
Guarantee and
 
Collateral Agreement
 
COPYRIGHTS OWNED BY CELANESE ACETATE LLC
 
 
Any and all copyrightable works owned by CELANESE ACETATE LLC, including without
limitation, any and all computer software programs.
 
GRANTOR                                           TITLE                                                                           REGISTRATION
NO.
Celanese Acetate, LLC
SmokeSignals, the science of cigarette filtration.
TX 4-987-849
Celanese Acetate, LLC
Complete textile glossary.
TX 5-229-799



 

 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
COPYRIGHTS OWNED BY CNA HOLDINGS, INC.
 
Any and all copyrightable works owned by CNA HOLDINGS, INC. (f/k/a CELANESE
CORPORATION), including without limitation, any and all computer software
programs.


GRANTOR                                           TITLE                                                                           REGISTRATION
NO.
CNA Holdings, Inc.
Beginner’s guide to the universe of the VAX.
TX 2-013-755
CNA Holdings, Inc
Blackwell data base language I.
TXu 37-712
CNA Holdings, Inc
Graphics productivity option program description/operations manual.
TX 1-115-485
CNA Holdings, Inc
Interactive graphics.
TXu 77-540
CNA Holdings, Inc
Text of computer program.
TXu 242-566
CNA Holdings, Inc
The Bear fact is safety is no accident!
VAu 29-310
CNA Holdings, Inc
Celanese meridian award.
VA 183-420
CNA Holdings, Inc
Save your breath.
PAu 355-191
CNA Holdings, Inc
Text productivity option.
TXu 99-056


 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
COPYRIGHTS OWNED BY CELANESE LTD.
 
 
Any and all copyrightable works owned by CELANESE LTD., including without
limitation, any and all computer software programs.
 
Grantor
Title
Registration No.
 
Celanese, Ltd.
HON monitoring system user’s manual: environmental data management system:
HONMON release 2.1.1.
TXu 893-997
Celanese, Ltd.
HON monitoring program developer’s notes – Environmental data management system
HONMON: release 2.1.1.
TXu 894-561
Celanese, Ltd.
HON monitoring system software.
TXu 911-508




 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
COPYRIGHTS OWNED BY CNA HOLDINGS, INC.
 
 
Any and all copyrightable works owned by CNA HOLDINGS, INC., including without
limitation, any and all computer software programs.
 

 
Grantor
Title
Registration No.
 
CNA Holdings, Inc.
The Heat Stress Dragon isn’t a fantasy, it’s a
killer
TX-3-316-164
CNA Holdings, Inc
DEHSA recognition, HCC quality.
VAu 231-899
 
CNA Holdings, Inc
Human resources development.
VAu 247-845
 
CNA Holdings, Inc
PCR logo.
VAu 315-825
 
CNA Holdings, Inc
[Protecting our planet].
VA 406-655
 
CNA Holdings, Inc
Beginner’s guide to the universe of the VAX.
TX 3-021-226
 
CNA Holdings, Inc
Material safety data sheet MSDS imaging tracking system.
TXu 661-829
 
CNA Holdings, Inc
Cigarette filter design.
TXu 521-623
 
CNA Holdings, Inc
Tow selection program for cigarette filter design.
TXu 598-683
 
CNA Holdings, Inc
Cigarette filter design, version 2.
TXu 585-597
 
CNA Holdings, Inc
S core.
VA 813-789
 
CNA Holdings, Inc
Microporous hollow fiber Module-Degas design, version 1.1.
TXu 703-656
 
CNA Holdings, Inc
Statistical process control for rod making: text of computer program.
TXu 565-370
 
CNA Holdings, Inc
Microporous hollow fiber module-Degas design: version 3.0.
TXu 733-523
 
CNA Holdings, Inc
Hoechst Celanese Corporation strategic planning guide.
TXu 570-360
 
CNA Holdings, Inc
Testing engineering plastics.
PA 517-218
 
CNA Holdings, Inc
Cigarette filter rodmaking training and troubleshooting computer software
program, KDF2/AF2: version 1.0.
TXu 738-425
 
CNA Holdings, Inc
Pillow ticking fabric, No. 1.
RE 629-234
 






--------------------------------------------------------------------------------


Schedule III to
 
Guarantee and
 
Collateral Agreement
 
COPYRIGHTS OWNED BY TICONA POLYMERS, INC.
 
 
Any and all copyrightable works owned by TICONA POLYMERS, INC., including
without limitation, any and all computer software programs.
 


 
Grantor
Title
Registration No.
Ticona Polymers, Inc.
1999 Pentex Binder
TXu1-142-301

 


 

 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
PATENTS OWNED BY TICONA LLC
 
U.S. Patent Registrations & Applications


TITLE
GRANTOR
NUMBER
PROCESS FOR PREPARING MOLDED POROUS ARTICLES…
Ticona LLC
10/640,830
Still pending
POLYACETALS WITH IMPROVED RESISTANCE  (Now patented)…
Ticona LLC
6,974,849
PROCESS FOR PRODUCING AMORPHOUS ANISOTROPIC MELT-FORMING POLYMERS HAVING A HIGH
DEGREE OF STRETCHABILITY
Ticona LLC
6,222,000
STRETCHABLE POLYMERS AND SHAPED ARTICLES PRODUCED BY SAME
Ticona LLC
6,294,640
STABILIZED RESIN COMPOSITIONS
Ticona LLC
6,696,510
STRETCHABLE LIQUID CRYSTAL POLYMER COMPOSITION
Ticona LLC
6,666,990
ANISOTROPIC MELT-FORMING POLYMERS HAVING A HIGH DEGREE OF STRETCHABILITY
Ticona LLC
6,514,611
POLYARYLENE SULFIDE RESIN COMPOSITION
Co-owned by Ticona LLC and Polyplastics Co., Ltd.
5,185,392
POLYETHYLENE RESIN AND POROUS ARTICLES MADE THEREFROM
Ticona LLC
60/578,005
METHODS OF MAKING SPUNBONDED FABRICS FROM BLENDS OF POLYPHENYLENE SULFIDE AND A
POLYOLEFIN
Ticona LLC
10/858,392
METHOD FOR MAKING ARTICLES BY COLD COMPACTION MOLDING AND THE MOLDED ARTICLES
PREPARED THEREBY
Ticona LLC
10/672,054
FUEL CONTAINER HAVING CONTIGUOUS UNBONDED POLYACETAL/POLYOLEFIN LAYERS
Ticona LLC
10/776,396
HIGH GLOSS PET MOLDING COMPOSITION
Ticona LLC
10/886,733
METHOD FOR MAKING ARTICLES BY COLD COMPACTION MOLDING AND THE MOLDED ARTICLES
PREPARED THEREBY
Ticona LLC
6,846,869
POLYACETALS WITH IMPROVED RESISTANCE TO BLEACH
Ticona LLC
6,974,849
POLYACETAL RESIN COMPOSITION
Ticona LLC
10/573824
LONG-FIBER-REINFORCED POLYOLEFIN STRUCTURE, PROCESS FOR ITS PRODUCTION, AND
MOLDINGS PRODUCED THEREFROM
Ticona LLC
60/823527
METHOD OF MEASURING FIBER LENGTH FOR LONG FIBER REINFORCED THERMOPLASTIC
COMPOSITES
Ticona LLC
60/825200
IMPROVED FUEL BARRIER IMPACT MODIFIED PBT FOR FUEL TANKS
Ticona LLC
11/053245
POLYETHER ETHER KETONE / POLYPHENYLENE SULFIDE BLEND
Ticona LLC
US06/41196
LOW FUEL-PERMEABLE THERMOPLASTIC VESSELS BASED ON POLYOXYMETHEYLENE
Ticona LLC
60/718053
POLYETHYLENE RESIN AND POROUS ARTICLES MADE THEREFROM
Ticona LLC
11/596741
ELECTRICALLY CONDUCTIVE RESIN COMPOUNDS BASED ON POLYOXYMETHYLENE AND HIGHLY
STRUCTURED CARBON BLACK
Ticona LLC
11/393322
ELECTRICALLY CONDUCTIVE RESIN COMPOUNDS BASED ON POLYOXYMETHYLENE AND HIGHLY
STRUCTURED CARBON BLACK
Ticona LLC
11/394396
HIGH-STRENGTH MELTBLOWN POLYESTER WEBS
Ticona LLC
11/395470




 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
PATENTS OWNED BY CELANESE ACETATE LLC
 
U.S. Patent Registrations & Applications


 
1. 
Grantor
Title
Registered Owner
Registration Number
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
10/672,674
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,076,848
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,181,817
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,103,946
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
6,983,520
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,107,659
Celanese Acetate LLC
NONWOVEN ABSORBENT MATERIALS MADE WITH CELLULOSE ESTER CONTAINING BICOMPONENT
FIBERS
Celanese Acetate LLC
7,081,423
Celanese Acetate LLC
LOCALIZED LIQUID ADDITIVE APPLICATOR SYSTEM FOR CONTINUOUS CYLINDRICAL PRODUCT
Celanese Acetate LLC
4,752,348
Celanese Acetate LLC
METHOD AND DEVICE FOR CONTROL OF BY-PRODUCTS FROM CIGARETTE SMOKE
Celanese Acetate LLC
4,811,745
Celanese Acetate LLC
WATER SOLUBLE CELLULOSE ACETATE MICROSPHERES
Celanese Acetate LLC
4,888,420
Celanese Acetate LLC
FILTER FOR A SMOKING ARTICLE CONTAINING A FLAVORED HOLLOW FIBER
Celanese Acetate LLC
4,971,078
Celanese Acetate LLC
WATER SOLUBLE CELLULOSE ACETATE COMPOSITION HAVING IMPROVED PROCESSABILITY AND
TENSILE PROPERTIES
Celanese Acetate LLC
4,983,730
Celanese Acetate LLC
NONWOVEN FIBROUS WEB FOR TOBACCO FILTER
Celanese Acetate LLC
5,022,964
Celanese Acetate LLC
CELLULOSE ESTER MICROPARTICLES AND PROCESS FOR MAKING THE SAME
Celanese Acetate LLC
5,047,180
Celanese Acetate LLC
CELLULOSE ESTER MICROPARTICLES AND PROCESS FOR MAKING THE SAME
Celanese Acetate LLC
5,064,949
Celanese Acetate LLC
PROCESS FOR THE PRODUCTION OF CELLULOSE ESTER FIBRETS
Celanese Acetate LLC
5,175,276
Celanese Acetate LLC
POLYMER BLEND COMPOSED OF STARCHACETATE AND CELLULOSE ACETATE APPLICABLE TO FORM
FIBERS, FILMS, PLASTIC
Celanese Acetate LLC
5,446,140
Celanese Acetate LLC
RECYCLING CELLULOSE ESTERS FROM THE WASTE FROM CIGARETTE MANUFACTURE
Celanese Acetate LLC
5,504,119
Celanese Acetate LLC
POLYMER BLEND COMPOSED OF STARCHACETATE AND CELLULOSE ACETATE APPLICABLE TO FORM
FIBERS, FILMS, PLASTIC
Celanese Acetate LLC
5,507,304
Celanese Acetate LLC
THERMAL BONDING OF WET CELLULOSE BASED FIBERS
Celanese Acetate LLC
6,224,811
Celanese Acetate LLC
AIR OPENING JET APPARATUS
Celanese Acetate LLC
6,253,431
Celanese Acetate LLC
RECOVERY OF VOLATILE ORGANIC COMPOUNDS FROM CARBON ADSORPTION BEDS
Celanese Acetate LLC
6,458,185
Celanese Acetate LLC
APPARATUS, METHOD AND SYSTEM FOR AIR OPENING OF TEXTILE TOW AND OPEN TEXTILE TOW
PRODUCED THEREFROM
Celanese Acetate LLC
6,543,106
Celanese Acetate LLC
A STUFFER BOX CRIMPER AND A METHOD FOR CRIMPING
Celanese Acetate LLC
7,152,288
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – IC ROLLERS
Celanese Acetate LLC
10/876942
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – CERAMIC ROLLERS
Celanese Acetate LLC
10/877800
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME - STEAM
Celanese Acetate LLC
10/877948
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – EDGE LUB
Celanese Acetate LLC
10/877788
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – PLASTICIZER
Celanese Acetate LLC
10/877799
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME - COMBO
Celanese Acetate LLC
10/877947
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME - PRODUCT
Celanese Acetate LLC
6,924,029
Celanese Acetate LLC
APPARATUS FOR TOW OPENING
Celanese Acetate LLC
10/941716
Celanese Acetate LLC
APPARATUS FOR TOW OPENING
Celanese Acetate LLC
10/941,716
Celanese Acetate LLC
A FIBER BALE AND METHOD OF PRODUCING SAME
Celanese Acetate LLC
11/125,001
Celanese Acetate LLC
PREPARATION OF WOOD PULPS WITH CAUSTIC PRETREATMENT FOR USE IN THE MANUFACTURE
OF CELLULOSE ACETATES AND OTHER…
Celanese Acetate LLC
11/155,133
Celanese Acetate LLC
MANUFACTURE OF CELLULSOE ESTER FILAMENTS; LUBRICATION IN THE SPINNING CABINET
Celanese Acetate LLC
11/388,455
Celanese Acetate LLC
MANUFACTURE OF CELLULOSE ESTERS; RECYCLE OF CAUSTIC AND/OR ACID FROM
PRE-TREATMENT OF PULP
Celanese Acetate LLC
11/332,741
Celanese Acetate LLC
STARCH ESTERS, METHODS OF MAKING SAME, AND ARTICLES MADE THEREFROM
Celanese Acetate LLC
11/611,992
Celanese Acetate LLC
A METHOD OF MAKING CELLULOSE ESTER POLYMER AND PRETREATING CELLULOSE FOR THE
MANUFACTURE OF CELLULOSE ESTER POLYMER
Celanese Acetate LLC
11/566,250
Celanese Acetate LLC
WOUND CARE PRODUCT MADE FROM BULKED FILAMENT TOW
Celanese Acetate LLC
11/559,507
Celanese Acetate LLC
METHOD FOR PRODUCING A FIBER BALE
Celanese Acetate LLC
60/892,959

Grantor
Title
Registered Owner
Registration Number
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
10/672,674
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,076,848
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,181,817
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,103,946
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
6,983,520
Celanese Acetate LLC
METHOD AND APPARATUS FOR MAKING AN ABSORBENT COMPOSITE
Celanese Acetate LLC
7,107,659
Celanese Acetate LLC
NONWOVEN ABSORBENT MATERIALS MADE WITH CELLULOSE ESTER CONTAINING BICOMPONENT
FIBERS
Celanese Acetate LLC
7,081,423
Celanese Acetate LLC
LOCALIZED LIQUID ADDITIVE APPLICATOR SYSTEM FOR CONTINUOUS CYLINDRICAL PRODUCT
Celanese Acetate LLC
4,752,348
Celanese Acetate LLC
METHOD AND DEVICE FOR CONTROL OF BY-PRODUCTS FROM CIGARETTE SMOKE
Celanese Acetate LLC
4,811,745
Celanese Acetate LLC
WATER SOLUBLE CELLULOSE ACETATE MICROSPHERES
Celanese Acetate LLC
4,888,420
Celanese Acetate LLC
FILTER FOR A SMOKING ARTICLE CONTAINING A FLAVORED HOLLOW FIBER
Celanese Acetate LLC
4,971,078
Celanese Acetate LLC
WATER SOLUBLE CELLULOSE ACETATE COMPOSITION HAVING IMPROVED PROCESSABILITY AND
TENSILE PROPERTIES
Celanese Acetate LLC
4,983,730
Celanese Acetate LLC
NONWOVEN FIBROUS WEB FOR TOBACCO FILTER
Celanese Acetate LLC
5,022,964
Celanese Acetate LLC
CELLULOSE ESTER MICROPARTICLES AND PROCESS FOR MAKING THE SAME
Celanese Acetate LLC
5,047,180
Celanese Acetate LLC
CELLULOSE ESTER MICROPARTICLES AND PROCESS FOR MAKING THE SAME
Celanese Acetate LLC
5,064,949
Celanese Acetate LLC
PROCESS FOR THE PRODUCTION OF CELLULOSE ESTER FIBRETS
Celanese Acetate LLC
5,175,276
Celanese Acetate LLC
POLYMER BLEND COMPOSED OF STARCHACETATE AND CELLULOSE ACETATE APPLICABLE TO FORM
FIBERS, FILMS, PLASTIC
Celanese Acetate LLC
5,446,140
Celanese Acetate LLC
RECYCLING CELLULOSE ESTERS FROM THE WASTE FROM CIGARETTE MANUFACTURE
Celanese Acetate LLC
5,504,119
Celanese Acetate LLC
POLYMER BLEND COMPOSED OF STARCHACETATE AND CELLULOSE ACETATE APPLICABLE TO FORM
FIBERS, FILMS, PLASTIC
Celanese Acetate LLC
5,507,304
Celanese Acetate LLC
THERMAL BONDING OF WET CELLULOSE BASED FIBERS
Celanese Acetate LLC
6,224,811
Celanese Acetate LLC
AIR OPENING JET APPARATUS
Celanese Acetate LLC
6,253,431
Celanese Acetate LLC
RECOVERY OF VOLATILE ORGANIC COMPOUNDS FROM CARBON ADSORPTION BEDS
Celanese Acetate LLC
6,458,185
Celanese Acetate LLC
APPARATUS, METHOD AND SYSTEM FOR AIR OPENING OF TEXTILE TOW AND OPEN TEXTILE TOW
PRODUCED THEREFROM
Celanese Acetate LLC
6,543,106
Celanese Acetate LLC
A STUFFER BOX CRIMPER AND A METHOD FOR CRIMPING
Celanese Acetate LLC
7,152,288
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – IC ROLLERS
Celanese Acetate LLC
10/876942
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – CERAMIC ROLLERS
Celanese Acetate LLC
10/877800
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME - STEAM
Celanese Acetate LLC
10/877948
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – EDGE LUB
Celanese Acetate LLC
10/877788
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME – PLASTICIZER
Celanese Acetate LLC
10/877799
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME - COMBO
Celanese Acetate LLC
10/877947
Celanese Acetate LLC
CELLULOSE ACETATE TOW AND METHOD OF MAKING SAME - PRODUCT
Celanese Acetate LLC
6,924,029
Celanese Acetate LLC
APPARATUS FOR TOW OPENING
Celanese Acetate LLC
10/941716
Celanese Acetate LLC
APPARATUS FOR TOW OPENING
Celanese Acetate LLC
10/941,716
Celanese Acetate LLC
A FIBER BALE AND METHOD OF PRODUCING SAME
Celanese Acetate LLC
11/125,001
Celanese Acetate LLC
PREPARATION OF WOOD PULPS WITH CAUSTIC PRETREATMENT FOR USE IN THE MANUFACTURE
OF CELLULOSE ACETATES AND OTHER…
Celanese Acetate LLC
11/155,133
Celanese Acetate LLC
MANUFACTURE OF CELLULSOE ESTER FILAMENTS; LUBRICATION IN THE SPINNING CABINET
Celanese Acetate LLC
11/388,455
Celanese Acetate LLC
MANUFACTURE OF CELLULOSE ESTERS; RECYCLE OF CAUSTIC AND/OR ACID FROM
PRE-TREATMENT OF PULP
Celanese Acetate LLC
11/332,741
Celanese Acetate LLC
STARCH ESTERS, METHODS OF MAKING SAME, AND ARTICLES MADE THEREFROM
Celanese Acetate LLC
11/611,992
Celanese Acetate LLC
A METHOD OF MAKING CELLULOSE ESTER POLYMER AND PRETREATING CELLULOSE FOR THE
MANUFACTURE OF CELLULOSE ESTER POLYMER
Celanese Acetate LLC
11/566,250
Celanese Acetate LLC
WOUND CARE PRODUCT MADE FROM BULKED FILAMENT TOW
Celanese Acetate LLC
11/559,507
Celanese Acetate LLC
METHOD FOR PRODUCING A FIBER BALE
Celanese Acetate LLC
60/892,959

 

 
 

 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
PATENTS OWNED BY CELANESE INTERNATIONAL CORPORATION
 
U.S. Patent Registrations & Applications


TITLE
GRANTOR
REGISTRATION NUMBER
WAXLESS POLYVINYL ALCOHOL SIZE COMPOSITION
Celanese International Corporation
4,845,140
HYDROFORMYLATION OF AUQUEOUS FORMALDEHYDE USING A
Celanese International Corporation
4,847,423
COPOLYMERS OF VINYL ALCOHOL AND FLUORINE-CONTAINING ACRYLATE MONOMERS
Celanese International Corporation
4,851,472
PROCESS FOR MAKING 1,3-DIOLS FROM EPOXIDES
Celanese International Corporation
4,873,379
PROCESS FOR REGENERATING A CARBONYLATION CATALYST SOLUTION T
Celanese International Corporation
4,894,477
ADDITION OF HYDROGEN TO CARBON MONOXIDE FEED GAS IN PRODUCIN
Celanese International Corporation
4,994,608
METHANOL CARBONYLATION PROCESS
Celanese International Corporation
5,001,259
METHANOL CARBONYLATION PROCESS
Celanese International Corporation
5,026,908
EXTRUDABLE POLYVINYL ALCOHOL COMPOSITIONS CONTAINING THERMOPLASTIC POLYURETHANE
Celanese International Corporation
5,028,648
METHOD FOR MAKING EXTRUDABLE POLYVINYL ALCOHOL COMPOSITIONS
Celanese International Corporation
5,051,222
PROCESS FOR MAKING 1,3-DIOLS FROM EPOXIDES
Celanese International Corporation
5,053,562
POLYVINYL ALCOHOL RESIN SOLUBLE IN HIGH SOLIDS AQUEOUS PAPER COATING
COMPOSITIONS WITHOUT EXTERNAL HEATING
Celanese International Corporation
5,057,570
EXTRUDABLE POLYVINYL ALCOHOL COMPOSITIONS
Celanese International Corporation
5,137,969
METHANOL CARBONYLATION PROCESS
Celanese International Corporation
5,144,068
PROCESS FOR ACETIC ACID PREPARATION & HETEROGENOUS CATALYST
Celanese International Corporation
5,155,261
PURIFICATION OF ACETIC ACID WITH OZONE
Celanese International Corporation
5,155,265
PURIFICATION OF ACETIC ACID WITH OZONE
Celanese International Corporation
5,155,266
PURIFICATION OF ACETIC ACID WITH OZONE
Celanese International Corporation
5,202,481
EXTRUDABLE POLYVINYL ALCOHOL COMPOSITIONS CONTAINING THERMOPLASTIC POLYETHYLENE
OXIDE
Celanese International Corporation
5,206,278
POLYMERIC CARBONYLATION CATALYST SYSTEM
Celanese International Corporation
5,281,359
SEPARATION OF AZEOTROPES IN POLY(VINYL ALCOHOL) PROCESS
Celanese International Corporation
5,292,804
REMOVAL OF HALIDE IMPURITIES FROM ORGANIC LIQUIDS
Celanese International Corporation
5,300,685
VINYL ACETATE CATALYST PREPARATION METHOD
Celanese International Corporation
5,314,858
VINYL ACETATE CATALYST PREPARATION METHOD
Celanese International Corporation
5,332,710
MODIFIED POLYVINYL ALCOHOL AND A SOLID STATE PROCESS FOR MODIFICATION OF
POLYVINYL ALCOHOL BY FREE RADICAL GRAFTING
Celanese International Corporation
5,340,874
EXTRUDABLE POLYVINYL ALCOHOL COMPOSITIONS CONTAINING POLYESTER-POLYETHER BLOCK
COPOLYMERS
Celanese International Corporation
5,349,000
SOLID STATE PROCESS FOR MODIFICATION OF POLYVINYL ALCOHOL USING MICHAEL-TYPE
ADDITION
Celanese International Corporation
5,350,801
WATER SOLUBLE MULTILAYER FILM FOR PACKAGING ALKALINE MATERIALS
Celanese International Corporation
5,362,532
EXTRUDABLE POLYVINYL ALCOHOL COMPOSITIONS CONTAINING MODIFIEDSTARCHES
Celanese International Corporation
5,362,778
REMOVAL OF CARBONYL IMPURITIES FROM A CARBONYLATION PROCESS
Celanese International Corporation
5,371,286
POLYMERIC CARBONYLATION CATALYST SYSTEM
Celanese International Corporation
5,466,874
SURFACE SIZING COMPOSITION AND METHOD
Celanese International Corporation
5,484,509
RECOVERY OF ACETIC ACID FROM DILUTE AQUEOUS STREAMS FORMED DURING A
CARBONYLATION PROCESS
Celanese International Corporation
5,599,976
TWO STEP GOLD ADDITION METHOD FOR PREPARING A VINYL ACETATE
Celanese International Corporation
5,691,267
PALLADIUM-GOLD CATALYST FOR VINYL ACETATE PRODUCTION
Celanese International Corporation
5,693,586
HETEROGENEOUS BIMETALLIC PALLADIUM-GOLD CATALYST
Celanese International Corporation
5,700,753
HONEYCOMB CATALYST FOR VINYL ACETATE SYNTHESIS
Celanese International Corporation
5,705,679
PROCESS FOR MANUFACTURING POLYVINYL ALCOHOL POLYMERS CONTAINING ACETOACETIC
ESTER GROUPS
Celanese International Corporation
5,719,231
PROCESS FOR IMPROVING PRODUCTIVITY OF A CARBONYLATION CATALYST SOLUTION BY
REMOVING CORROSION METALS
Celanese International Corporation
5,731,252
VINYL ACETATE PROCESS UTILIZING A PALLADIUM-GOLD-COPPER CATALYST
Celanese International Corporation
5,731,457
HYDROLYSIS OF POLYVINYL ALKANOATES
Celanese International Corporation
5,753,753
REMOVAL OF CARBONYLATION IMPURITIES FROM A CARBONYLATION PROCESS STREAM
Celanese International Corporation
5,783,731
HONEYCOMB CATALYST FOR VINYL ACETATE SYNTHESIS
Celanese International Corporation
5,854,171
VINYL ACETATE CATALYST COMPRISING PALLADIUM, GOLD, AND ANY OF CERTAIN THIRD
METALS
Celanese International Corporation
5,859,287
ADDITION OF AMINE TO IMPROVE PARAFORMALDEHYDE
Celanese International Corporation
5,898,087
VINYL ACETATE CATALYST COMPRISING METALLIC PALLADIUM AND GOLD, AND CUPRIC
ACETATE
Celanese International Corporation
5,948,724
VINYL ACETATE CATALYST COMPRISING PALLADIUM AND GOLD ON A COPPER CONTAINING
SUPPORT
Celanese International Corporation
5,968,869
Production of vinyl acetate in a catalytic reactor equipped with filter and
distribution bed
Celanese International Corporation
6,013,834
Vinyl acetate catalyst comprising metallic palladium, gold and copper supported
on a carrier and prepared with potassium aurate
Celanese International Corporation
6,015,769
Vinyl acetate catalyst prepared with potassium aurate and comprising metallic
palladium and gold on a carrier precoated with copper
Celanese International Corporation
6,017,847
VINYL ACETATE CATALYST PREPARATION METHOD
Celanese International Corporation
6,034,030
CONTROL SYSTEM FOR MULTI-PUMP OPERATION
Celanese International Corporation
6,045,332
NON YELLOWING, THERMALLY STABLE POLYVINYL ALCOHOL
Celanese International Corporation
6,046,272
A CONTINUOUS PROCESS FOR THE PREPARATION OF POLY(VINYL ACETATE) FOR POLY(VINYL
ALCOHOL) PRODUCTION
Celanese International Corporation
6,054,530
VINYL ACETATE CATALYST COMPRISING PALLADIUM, GOLD, COPPER, ....FOURTH METAL
Celanese International Corporation
6,057,260
VINYL ACETATE CATALYST COMPRISING PALLADIUM, GOLD, COPPER, ....FOURTH METAL
Celanese International Corporation
6,072,078
PIPERIDONE FUNCTIONALIZED PLY(VINYL ALCOHOL)
Celanese International Corporation
6,096,826
TREATMENT OF A COMPOSITION COMPRISING A TRIMETHYLOLALKANE BIS-MONOLINEAR FORMAL
Celanese International Corporation
6,096,905
PREPARATION OF HIGH SOLIDS POLY(VINYL ALCOHOL)/WATER SOLUTIONS IN A SINGLE SCREW
EXTRUDER
Celanese International Corporation
6,106,756
PROCESS FOR PRODUCING AMINE FUNCTIONAL DERIVATIVES OF POLY(VINYL ALCOHOL)
Celanese International Corporation
6,107,401
VINYL ACETATE CATALYST COMPRISING PALLADIUM AND GOLD ON A COPPER CONTAINING
SUPPORT
Celanese International Corporation
6,107,514
Latex Composition Containing a Trimethylolalkane
Celanese International Corporation
6,110,998
Process of Recovering Methyl Ethyl Ketone from an Aqueous Mixture
Celanese International Corporation
6,121,497
REMOVAL OF ACETALDEHYDE FROM A CARBONYLATION PROCESS STREAM
Celanese International Corporation
6,143,930
ADDITION OF IRIDIUM TO THE RHODIUM/INORGANIC IODIDE CATALYST SYSTEM
Celanese International Corporation
6,211,405
Silver or Mercury exchanged macroporous organofunctional polysiloxane resins
Celanese International Corporation
6,211,408
Method of removing organic iodides from organic media
Celanese International Corporation
6,225,498
Process for electrochemical oxidation of an aldehyde to an ester
Celanese International Corporation
6,251,256
VINYL ACETATE CATALYST COMPRISING METALLIC PALLADIUM AND GOLD, AND CUPRIC
ACETATE
Celanese International Corporation
6,274,531
Process for recovering y-butyrolactone from a mixture of heavy organics
Celanese International Corporation
6,299,736
VINYL ACETATE CATALYST COMPRISING METALLIC PALLADIUM AND GOLD AND PREPARED
UTILIZING SONICATION
Celanese International Corporation
6,303,537
RHODIUM/INORGANIC IODIDE CATALYST SYSTEM FOR METHANOL CARBONYLATION PROCESS WITH
IMPROVED IMPURITY PROFILE (H2PP appln)
Celanese International Corporation
6,303,813
TREATMENT OF A COMPOSITION COMPRISING A TRIMETHYLOLALKANE BIS-MONOLINEAR FORMAL
Celanese International Corporation
6,316,679
RHODIUM / INORGANIC IODIDE CATALYST SYSTEM FOR METHANOL CARBONYLATION PROCESS
WITH IMPROVED IMPURITY PROFILE
Celanese International Corporation
6,323,364
REMOVAL OF ACETALDEHYDE FROM A CARBONYLATION PROCESS STREAM
Celanese International Corporation
6,339,171
INK JET PAPER COATINGS CONTAINING AMINE FUNCTIONAL MONOMER GRAFTED POLY(VINYL
ALCOHOL)
Celanese International Corporation
6,348,256
Vinyl acetate catalyst comprising metallic palladium and gold prepared with
potassium aurate.
Celanese International Corporation
6,350,900
SULFONATE-TERMINATED OLIGOMERS OF VINYL ESTERS AND THEIR VINYL ALCOHOL OLIGOMERS
DERIVATIVES
Celanese International Corporation
6,391,992
ETHYLENE RECOVERY SYSTEM
Celanese International Corporation
6,410,817
MULTIFUNCTIONAL POLY(VINYL ALCOHOL) BINDER FOR FINE PARTICLE SIZE CALCIUM
CARBONATE PIGMENT
Celanese International Corporation
6,414,065
MULTIFUNCTIONAL POLY(VINYL ALCOHOL) BINDER FOR FINE PARTICLE SIZE CALCIUM
CARBONATE PIGMENT
Celanese International Corporation
6,441,076
Continuous Process for Production of Carboxylic Acid Esters of Alkylene Glycol
Monoalkyl Ethers
Celanese International Corporation
6,444,842
Catalytic Composition for Carbonylation Including Iridium and Pyridine Polymers
Celanese International Corporation
6,458,995
Ink jet printing paper incorporating amine functional poly (Vinyl Alcohol)
Celanese International Corporation
6,485,609
Vinyl acetate catalyst comprising metallic palladium and gold prepared with
potassium aurate.
Celanese International Corporation
6,486,093
Production of Tertiary Butyl Acetate from MTBE
Celanese International Corporation
6,593,491
Methods for reducing entrainment of solids and liquids
Celanese International Corporation
6,599,348
Method and apparatus for sequestering entrained and volatile catalyst acetyl
species in a carbonylation process
Celanese International Corporation
6,627,770
OXIDATION TREATMENT OF A RECYCLE STREAM IN PRODUCTION
Celanese International Corporation
6,667,418
Process control in production of acetic acid via use of heavy phase ACETYL
density measurement
Celanese International Corporation
6,677,480
Low Energy Carbonylation Process
Celanese Ltd.
6,657,078
PRODUCTION OF VINYL ALCOHOL COPOLYMERS
Celanese International Corporation
6,818,709
 
PROCESSES FOR PREPARING ORGANIC COMPOUNDS HAVING IMPROVED
COLOR                  CHARACTERISTICS
Celanese International Corporation
10/635,983
Improved PVOH Barrier Performance on Substrates via Curtain Coater Technology
Celanese International Corporation
10/859023
 
Microbial process for the preparation of acetic acid as well as solvent for its
extraction from the fermentation broth
Celanese International Corporation (Jointly owned by BRI & CIC)
6,368,819
Removal of Permanganate Reducing Compounds from Methanol Carbonylation Process
Stream
Celanese International Corporation
10/708,421
Control Method for Process of Removing Permanganate Reducing Compounds from
Methanol Carbonylation Process
Celanese International Corporation
10/708,422
Process for Producing Acetic Acid
Celanese International Corporation
10/708,423
Removal of Permanganate Reducing Compounds from Methanol Carbonylation Process
Stream
Celanese International Corporation
10/708,420
Process for the simultaneous coproduction and purification of ethyl acetate and
isopropyl acetate
Celanese International Corporation
6,765,110
Multi-spindle CNC lathe
Celanese International Corporation
9/740,360
Microbial process, and improved solvents useful in the conversion of gases into
useful products
Celanese International Corporation
10/053,195
Integrated process for producing carbonylation acetic acid, acetic anhydride, or
coproduction of each from a methyl acetate by-product stream
Celanese International Corporation
7,115,772
Utilization Of Acetic Acid Reaction Heat In Other Process Plants
Celanese International Corporation
10/802,506
Polyvinyl Alcohol And Optical Brightener Concentrate
Celanese International Corporation
10/869,120
Substrate Coating Compositions and their use
Celanese International Corporation
10/877,290
Co-Production Of Acetic Anhydride And Acetic Acid Esters
Celanese International Corporation
10/920688
Fluid Loss Concentration for Hydraulic Cement
Celanese International Corporation
11/196606
Production of Vinyl Alcohol Copolymers
Celanese International Corporation
10/946970
Corrosion-Resistant Ply Bond Adhesives & Products & Processes
Celanese International Corporation
11/020992
Paste Solids Measurement in Real Time
Celanese International Corporation
11/010719
Vinyl Acetate Hydrogenation to Ethyl Acetate
Celanese International Corporation
10/988683
Methods of Making Alkenyl Alkanoates
Celanese International Corporation
10/993507
Production Of Vinyl Alcohol Copolymers
Celanese International Corporation
11/147910
Improved PVOH Barrier Performance on Substrates
Celanese International Corporation
11/316188
Control Method for Process of Removing Permanganate Reducing Compounds from
Methanol Carbonylation Process
Celanese International Corporation
11/512025
Borate Resistant Films
Celanese International Corporation
11/147831
Acetic Acid Production Methods Incorporating At Least One Metal Salt As A
Catalyst Stabilizer
Celanese International Corporation
7,053,241
Method of Controlling Acetic Acid Process
Celanese International Corporation
11/334638
Process For The Production Of Acetic Acid
Celanese International Corporation
11/116771
Steam Generation Apparatus And Method
Celanese International Corporation
11/264126
Paper Coating Compositions
Celanese International Corporation
11/295904
Paper Coating Composition
Celanese International Corporation
11/542796
Process And Apparatus For Improved Methods For Making Vinyl Acetate Monomer
Celanese International Corporation
11/256217
Method To Purify Poly(Vinyl Alcohol)
Celanese International Corporation
11/305837
Melt-Extruded Polyvinyl Alcohol Film With Improved Optical and Olfactory
Properties
Celanese International Corporation
60/771809
A Method And Apparatus For Fuzzy Logic Control Enhancing Advanced Process
Control Performance
Celanese International Corporation
11/407610
Use of Chemical Reaction to Separate Ethylene from Ethane in Ethane-Based
Processes to Produce Acetic Acid
Celanese International Corporation
60/765983
Integrated Process for the Production of Acetic Acid and Vinyl Acetate
Celanese International Corporation
60/765985
Oxidation Catalyst
Celanese International Corporation
60/771157
Use of Predehydration Towers in an Ethane Oxidation to Acetic Acid/Ethylene
Process
Celanese International Corporation
60/765988
Butane Absorption System for Vent Control and Ethylene Purification
Celanese International Corporation
60/771124
Low Foaming PVOH Aerosol Spray Coatings
Celanese International Corporation
11/358255
Method for Selectively Oxidizing Ethane to Ethylene
Celanese International Corporation
US06/16458
Polyvinyl Alcohol Films With Improved Resistance To Oxidizing Chemicals
Celanese International Corporation
11/415768
Process for the Reduction of Aldehyde Concentration in a Target Stream
Celanese International Corporation
60/792244
Polyvinyl Alcohol Fluid Loss Additive with Improved Rheological Properties
Celanese International Corporation
11/452165
Fluid Loss Additive with Improved Rheological Properties
Celanese International Corporation
11/452164
Method of Making a Fibrous Web with Improved Retention of Strength Additive
Celanese International Corporation
60/845574
Tape Joint Compounds Utilizing Starch Stabilized Emulsions As Binders
 
Celanese International Corporation
4845152
Heat Resistant Binders
 
Celanese International Corporation
4892785
Neat Resistant Acrylic Binders For Nonwovens
 
Celanese International Corporation
4957806
Non-Thermoplastic Binder For Use In Processing Textile Articles
 
Celanese International Corporation
5087487
Epoxy Modified Core-Shell Latices
 
Celanese International Corporation
5981627
Epoxy Modified Core-Shell Latices
 
Celanese International Corporation
5177122
Emulsion Binder For Carpet And Carpet Tiles
 
Celanese International Corporation
5026765
Vinyl Acetate Polymer With Wet Adhesion
 
Celanese International Corporation
5208285
Eva Polymers For Use As Beater Saturants
 
Celanese International Corporation
5565062
Thermolastic, Aqueous Latex Paints Having Improved Wet Adhesion And Freeze-Thaw
Stability
 
Celanese International Corporation
5399617
Amphoteric Surfactants And Copolymerizable Amphorteric Surfactants For Use In
Latex Paint
 
Celanese International Corporation
5240982
Amphoteric Surfactants And Copolymerizable Amphoteric Surfactants For Use In
Latex Paints
 
Celanese International Corporation
5064888
Core-Shell Copolymer Emulsions For Flexible Coatings
 
Celanese International Corporation
5073578
Graft Polymerization Process Using Microfluidization In An Aqueous Emulsion
System
 
Celanese International Corporation
5239008
Woodworking Adhesive Composition Containing Vinyl Acetate And
N-(2,2-Dialkoxy-1-Hydroxy) Ethyl Acrylamide
 
Celanese International Corporation
5278211
Formaldehyde-Free Crosslinking Emulsion Polymer Systems Based On Vinyl Ester
Dialkoxyhydroxyethyl Acrylamide Co- And Terpolymers
 
Celanese International Corporation
5252663
Process For The Production Of Paper Coating Binders
 
Celanese International Corporation
5219924
N-Allyl-N-Dialkoxyethyl Amide Or Amine Monomers
 
Celanese International Corporation
5177263
N-Allyl-N-Dialkoxyethyl Amide Or Amine Emulsion Binder For Nonwoven Fabrics
 
Celanese International Corporation
5187006
Emulsion Binders Containing Low Residual Formaldehyde And Having Improved
Tensile Strength
 
Celanese International Corporation
5540987
Dissipative Curing And Coating Composition For Concrete
 
Celanese International Corporation
5512619
Process For Reducing The Free Aldehyde Content In N-Alkylol Amide Monomers
 
Celanese International Corporation
5415926
Process For Minimizing Residual Monomers
 
Celanese International Corporation
5430127
Poly(Hydroxybutyrate/Hydroxyvalerate) Copolymers For Fiber Bonding
 
Celanese International Corporation
5656367
Glass Fibers And Fiber-Reinforced Plastics
 
Celanese International Corporation
5665470
Glass Fiber Sizing Compositions And Methods Of Using Same
 
Celanese International Corporation
5491182
Latex Polymers For Pigmented Coatings Prepared In The Presence Of Acetoacetonate
Moiety
 
Celanese International Corporation
5455298
Latex Binders And Paints Which Are Free Of Volatile Coalescents And Freeze-Thaw
Additives
 
Celanese International Corporation
5530056
 
Latex Paints Which Are Free Of Volatile Coalescents And Freeze-Thaw Additives
Celanese International Corporation
5610225
Latex Binders And Coatings Containing Polymers Derived From Polymerizable
Saccharide Monomers
 
Celanese International Corporation
5719244
Polymerizable Saccharide Monomers Which Contain A Single, Polymerizable,
Alpha-Methyl Styryl Moiety
 
Celanese International Corporation
5563252
Latex Binders And Coatings Containing Polymers Derived From Polymerizable
Saccharide Monomers
 
Celanese International Corporation
5618876
MODIFIED AQUEOUS POLYURETHANE DISPERSIONS AND METHODS FOR MAKING SAME
 
Celanese International Corporation
5945473
PROCESS FOR MAKING AQUEOUS POLYURETHANE DISPERSIONS
 
Celanese International Corporation
5717024
ETHYLENE/VINYL ACETATE LATEX BINDERS AND PAINTS WHICH ARE FREE OF VOLATILE
COALESCENTS AND FREEZE-THAW ADDITIVES
 
Celanese International Corporation
6087437
Thermosetting Binder Prepared With (Hydroxyalkyl)Urea Crosslinking Agent For
Abrasive Articles
Celanese International Corporation
6051646
(Hydroxyalkyl)Urea Crosslinking Agents
Celanese International Corporation
5858549
Carpet Coating Compositions
Celanese International Corporation
5849389
Acrylic Latex Binders Prepared With Saccharide Stabilizers
Celanese International Corporation
5959024
Ethylene/Vinyl Acetate Latex Binders And Paints Prepared With Surface-Active
Initiators
Celanese International Corporation
6028139
Thermosetting Binder Prepared With Mono(Hydroxyalkyl)Urea And Oxazolidone
Crosslinking Agents
Celanese International Corporation
6140388
Mono(Hydroxyalkyl)Urea And Oxazolidone Crosslinking Agents
Celanese International Corporation
5840822
High Solids Ethylene Vinyl Acetate Emulsions
Celanese International Corporation
5939505
Ultra High Solids Vinyl Acetate-Ethylene And Vinyl Acetate Homopolymer Emulsions
Celanese International Corporation
6001916
Paint Resin Emulsion Having Weatherability
Celanese International Corporation
6251986
Polyurethane Hybrid Dispersions And Coatings Having Increased Wet Adhesion And
Solvent Resistance
Celanese International Corporation
6031041
Thixotropic Paint Compositions Containing Hydrophobic Starch Derivatives
Celanese International Corporation
6001927
Crosslinkable Carpet-Back Coating With Hydroxy-Functionalized Vinyl Acetate
Emulsion Polymers
Celanese International Corporation
6359076
 
Coating Compositions Prepared With An Acrylic Modified Ethylene-Vinyl Acetate
Polymer
Celanese International Corporation
6174960
Salt Sensitive Aqueous Emulsions
Celanese International Corporation
6683129
Polymer Dispersion Comprising Particles Of Polyurethane And A Copolymer Or
Terpolymer Produced By Emulsion Polymerization Of Olefinically Unsaturated
Monomers
Celanese International Corporation
6924336
Highly Functionalized Ethylene-Vinyl Acetate Emulsion Copolymers
Celanese International Corporation
6762239
Highly Functional Polymer Latex
Celanese International Corporation
6562892
Precision Polymer Dispersion Application By Airless Spray
Celanese International Corporation
6465047
 
Vinyl Acetate/Ethylene Emulsion Stabilized With A Phosphate Surfactant
Celanese International Corporation
6673854
Coating Composition For Inkjet Applications
Celanese International Corporation
6734244
Polymer-Treated Abrasive Substrate
Celanese International Corporation
6713156
Terpolymer Emulsions
Celanese International Corporation
4853451
Emulsion Copolymerization
Celanese International Corporation
5066712
Emulsion Polymerization
Celanese International Corporation
5071903
Emulsion Binders
Celanese International Corporation
5534341
Carpet Coating Compositions
Celanese International Corporation
10/875849
 
Method Of Producing Latex Bonded Nonwoven Fabric
Celanese International Corporation
10/723537
High Capacity Nonwoven Binder Composition
Celanese International Corporation
10/417752
Glass Sizing Composition
Celanese International Corporation
10/372370
Cationic Coating For Printable Surfaces
Celanese International Corporation
10/152359
Cationic Coating For Printable Surfaces
Celanese International Corporation
10/963965
Method For Predicting Adhesive Interactions Using Molecular Modeling
Celanese International Corporation
10/174217
Coating Composition For Ink-Jet Recording Medium And Ink-Jet Recording Medium
Celanese International Corporation
10/500271
Synthetic Resin Emulsion, Easily Water-Swellable Pressure-Sensitive Adhesive
Compositions Containing The Same And Process For Production Of The Emulsion
Celanese International Corporation
10/500422
Binder For High Wet-Strength Substrates
Celanese International Corporation
10/327331
Crosslinkable Cationic Emulsion Binders And Their Use As A Binder For Nonwovens
Celanese International Corporation
10/496546
Water Dispersible, Salt Sensitive Nonwoven Materials
Celanese International Corporation
09/883520
Salt-Sensitive Vinyl Acetate Binder Compositions And Fibrous Article
Incorporating Same
Celanese International Corporation
11/120372
Salt-Sensitive Binder Compositions With N-Alkyl Acrylamide And Fibrous Articles
Incorporating Same
Celanese International Corporation
11/120381








 
 

--------------------------------------------------------------------------------

 

Schedule III to
 
Guarantee and
 
Collateral Agreement
 
PATENTS OWNED BY CNA HOLDINGS, INC.
 
U.S. Patent Registrations & Applications




TITLE
GRANTOR
REGISTRATION NUMBER
HIGH DENSITY POLYESTER COMPOSITION
CNA Holdings, Inc.
6,020,432
ACETAL COPOLYMERS WITH BACKBONE...
CNA Holdings, Inc.
4,900,783
ACETAL COPOLYMERS WITH BACKBONE BROMO...
CNA Holdings, Inc.
4,906,728
ACETAL COPOLYMERS WITH BACKBONE EPOXIDE...
CNA Holdings, Inc.
5,034,499
STABILIZED TALC FILLED...
CNA Holdings, Inc.
5,114,995
STABILIZED TALC-FILLED POLYESTER...
CNA Holdings, Inc.
5,114,996
METHOD OF PREPARING CYCLIC...
CNA Holdings, Inc.
5,616,736
STABILIZED TALC-FILLED...
CNA Holdings, Inc.
5,114,997
SUPERABSORBENT CONTINUOUS FILAMENT WEB
CNA Holdings, Inc.
H1,565
MELT PROCESSABLE POLYESTER CAPABLE OF...
CNA Holdings, Inc.
4,746,694
UV CURABLE NON-CRYSTALLINE…
CNA Holdings, Inc.
4,758,608
LOW TG NON-CRYSTALLINE ACETAL...
CNA Holdings, Inc.
4,788,258
COMPOSITION AND PROCESS FOR MAKING…
CNA Holdings, Inc.
4,925,880
INTERNAL LUBRICANT FOR GLASS REINFORCED...
CNA Holdings, Inc.
4,960,813
NOVEL POLYACETAL TERPOLYMERS OF...
CNA Holdings, Inc.
4,975,519
NOVEL POLYACETAL COPOLYMERS OF...
CNA Holdings, Inc.
4,983,708
UV-LIGHT STABILIZED POLYOXYMETHYLENE...
CNA Holdings, Inc.
4,996,253
INTERNAL LUBRICANT FOR GLASS REINFORCED...
CNA Holdings, Inc.
5,008,316
MELT-PROCESSABLE POLYESTER...
CNA Holdings, Inc.
5,015,722
UV-LIGHT STABILIZED POLYESTER MOLDING...
CNA Holdings, Inc.
5,032,631
ELASTOMER COMPOSITIONS MADE...
CNA Holdings, Inc.
5,039,744
NON-CRYSTALLINE ACETAL…
CNA Holdings, Inc.
5,041,505
REACTIVE COMPATIBILIZATION...
CNA Holdings, Inc.
5,070,144
PROCESS FOR IMPROVING POLYACETAL...
CNA Holdings, Inc.
5,080,846
MELT PROCESSABLE POLYESTERS...
CNA Holdings, Inc.
5,140,093
MOLDABLE CERAMIC...
CNA Holdings, Inc.
5,155,158
MELT PROCESSABLE THERMOTROPIC...
CNA Holdings, Inc.
5,171,823
ELASTOMER COMPOSITIONS MADE...
CNA Holdings, Inc.
5,179,163
COMPATIBLE LCP BLENDS...
CNA Holdings, Inc.
5,182,334
MELT PROCESSABLE POLY(ESTER-AMIDE)...
CNA Holdings, Inc.
5,204,443
GRAFTING OF AMINE FUNCTIONAL...
CNA Holdings, Inc.
5,206,308
FOAMED LIQUID CRYSTAL...
CNA Holdings, Inc.
5,210,107
CENTRAL HUBS FOR FLEXIBLE...
CNA Holdings, Inc.
5,214,555
THERMOSET LCP BLENDS
CNA Holdings, Inc.
5,216,073
WHOLLY AROMATIC LIQUID...
CNA Holdings, Inc.
5,227,456
HEAT SEALABLE COEXTRUDED...
CNA Holdings, Inc.
5,248,530
LIQUID CRYSTALLINE POLYESTERS...
CNA Holdings, Inc.
5,264,477
THERMALLY STABLE OLIGOMERIC...
CNA Holdings, Inc.
5,264,539
ELASTOMERIC CROSS-LINKED...
CNA Holdings, Inc.
5,286,808
PSEUDO NETWORK CONDENSATION...
CNA Holdings, Inc.
5,306,800
EXTRUSION BLOW MOLDING...
CNA Holdings, Inc.
5,336,464
LOW DIELECTRIC MATERIALS
CNA Holdings, Inc.
5,348,990
METHOD FOR IMMOBILIZING SUPERABSORBENT POLYMERS BY HOMOGENIZATION OF A
SUSPENSION OF SAME
CNA Holdings, Inc.
5,362,766
IMPROVED PROCESS FOR FORMING...
CNA Holdings, Inc.
5,393,848
THERMOTROPIC LIQUID CRYSTALLINE POLYMER...
CNA Holdings, Inc.
5,401,779
BLENDS OF LIQUID CRYSTALLINE...
CNA Holdings, Inc.
5,418,281
METHOD FOR IMMOBILIZING SUPERABSORBANT POLYMER AND PRODUCTS DERIVED THEREFROM
CNA Holdings, Inc.
5,419,955
SUPERABSORBENT STRUCTURE
CNA Holdings, Inc.
5,433,994
PROCESS FOR BLOW MOLDING...
CNA Holdings, Inc.
5,443,783
PURIFICATION PROCESS FOR CYCLIC...
CNA Holdings, Inc.
5,456,805
REMOVAL OF NICOTINE FROM TOBACCO SMOKE
CNA Holdings, Inc.
5,462,072
CENTRAL HUBS FOR FLEXIBLE...
CNA Holdings, Inc.
5,486,971
PHOTODEGRADABLE CELLULOSE ESTER TOW
CNA Holdings, Inc.
5,491,024
RECYCLING CELLULOSE ESTERS FROM THE WASTE FROM CIGARETTE MANUFACTURE
CNA Holdings, Inc.
5,504,120
MELT PROCESSABLE POLY(ESTER-AMIDE)...
CNA Holdings, Inc.
5,508,374
PROCESS FOR TREATING LIQUID CRYSTAL...
CNA Holdings, Inc.
5,529,740
INJECTION MOLDABLE CERAMIC…
CNA Holdings, Inc.
5,541,249
PROCESS FOR PRODUCING...
CNA Holdings, Inc.
5,616,680
THERMOPLASTIC POLYMER COMPOSITION...
CNA Holdings, Inc.
5,641,824
PHOTODEGRADABLE CELLULOSE ESTER TOW
CNA Holdings, Inc.
5,647,383
PROCESS FOR THE RECOVERY OF AN ORGANIC ACID FROM THE MANUFACTURE OF A CELLULOSE
ESTER
CNA Holdings, Inc.
5,648,529
DUCTILE POLY(ARYLENE SULFIDE)...
CNA Holdings, Inc.
5,652,287
MULTIAXIALLY REINFORCED LCP SHEET
CNA Holdings, Inc.
5,654,045
POLYESTER FROM TEREPHTHALIC ACID...
CNA Holdings, Inc.
5,656,714
HIGH EXTINCTION POLARIZER...
CNA Holdings, Inc.
5,667,719
POLARIZER FILMS COMPRISING...
CNA Holdings, Inc.
5,672,296
PURIFICATION PROCESS FOR CYCLIC...
CNA Holdings, Inc.
5,690,793
STARCH ACETATE AND BLENDS THEREOF WITH METAL CHELATES
CNA Holdings, Inc.
5,693,279
PURIFICATION PROCESS FOR CYCLIC...
CNA Holdings, Inc.
5,695,615
MELT BLOWN POLYARYLENE SULFIDE...
CNA Holdings, Inc.
5,695,869
PROCESS FOR TREATING LIQUID CRYSTAL...
CNA Holdings, Inc.
5,703,202
IMPROVED METHOD OF MAKING STARCH ACETATE
CNA Holdings, Inc.
5,710,269
PRESSURE DROP TESTER FOR FILTER RODS
CNA Holdings, Inc.
5,719,328
MONOLITHIC LCP POLYMER...
CNA Holdings, Inc.
5,719,354
ELASTOMERIC COMPOSITIONS
CNA Holdings, Inc.
5,731,380
REUSABLE BALE WRAP KIT FOR COMPRESSED, RESILIENT FIBERS
CNA Holdings, Inc.
5,732,531
POLYMERIC COMPOSITIONS...
CNA Holdings, Inc.
5,739,193
LAMINATES COMPRISING COEXTRUDED...
CNA Holdings, Inc.
5,744,204
PROCESS FOR REDUCING BLACK...
CNA Holdings, Inc.
5,762,718
PROCESS FOR THE PRODUCTION OF...
CNA Holdings, Inc.
5,767,294
HI/LO DIELECTRIC
CNA Holdings, Inc.
5,783,624
METHOD OF MAKING THERMOTROPIC...
CNA Holdings, Inc.
5,798,432
POLY(ARYLENE SULFIDE) COMPOSITIONS HAVING IMPROVED PROCESSABILITY
CNA Holdings, Inc.
5,824,767
LCP FILMS HAVING ROUGHENED...
CNA Holdings, Inc.
5,843,562
PURIFICATION PROCESS FOR CYCLIC...
CNA Holdings, Inc.
5,876,570
A PROCESS FOR SURFACE...
CNA Holdings, Inc.
5,885,668
THERMOPLASTIC POLYMER COMPOSITION...
CNA Holdings, Inc.
5,886,066
MELT PROCESSABLE POLY(ESTER-AMIDE)...
CNA Holdings, Inc.
5,919,889
HI/LO DIELECTRIC MATERIALS
CNA Holdings, Inc.
5,962,122
POLYMERIC COMPOSITIONS..
CNA Holdings, Inc.
5,965,273
METHOD AND COMPOSITIONS ...
CNA Holdings, Inc.
6,020,414
ADHESIVES FOR MAKING MULTILAYER...
CNA Holdings, Inc.
6,042,902
POLYMERIC ACETALS RESISTANT TO MINERAL...
CNA Holdings, Inc.
6,258,884




 
 

--------------------------------------------------------------------------------

 

Schedule III
 
to Guarantee and
 
Collateral Agreement
 
TRADEMARKS OWNED BY CELANESE INTERNATIONAL CORPORATION
 
U.S. Trademark Registrations
 

 
Mark
Grantor
Registration/Serial No.
CELVOL Bubble Design
Celanese International Corporation
2602974
Unisize
Celanese International Corporation
810317
DUR-O-COTE
Celanese International Corporation
2624740
VINRES
Celanese International Corporation
2797215
VINACRYL
Celanese International Corporation
2786191
VINAMUL
Celanese International Corporation
0579774
RESYN
Celanese International Corporation
627576
DUR-O-SET
Celanese International Corporation
762558
HI LOFT
Celanese International Corporation
948779
CHEMVIP
Celanese International Corporation
3102968
CELWHITE
Celanese International Corporation
78347114
VYTEK
Celanese International Corporation
3104866
CELPOL
Celanese International Corporation
2744919
CELDEFOAM
Celanese International Corporation
2580446
CELVOL
Celanese International Corporation
2560464
CELANESE
Celanese International Corporation
179,796
CELANESE
Celanese International Corporation
240,681
CELANESE
Celanese International Corporation
322,821
CELANESE
Celanese International Corporation
385,189
CELANESE
Celanese International Corporation
506,533
CELANESE
Celanese International Corporation
811,180
CELANESE
Celanese International Corporation
831,525
Unique Mark, looks like a swirled “C”
Celanese International Corporation
831,526
Unique Mark, looks like a swirled “C”
Celanese International Corporation
832,786
CELANESE
Celanese International Corporation
832,787
Unique Mark, looks like a swirled “C”
Celanese International Corporation
832,788
CELANESE
Celanese International Corporation
834,807
Unique Mark, looks like a swirled “C”
Celanese International Corporation
834,808
Unique Mark, looks like a swirled “C”
Celanese International Corporation
847,073
Unique Mark, looks like a swirled “C”
Celanese International Corporation
847,903
Celanex
Celanese International Corporation
924,042
Unique Mark “Be Aware, Work with Care”
Celanese International Corporation
1,932,459
AOPLUS
Celanese International Corporation
78/059286
Celawrap
Celanese International Corporation
2,585,709


 
 

--------------------------------------------------------------------------------

 

Schedule III
 
to Guarantee and
 
Collateral Agreement
 
TRADEMARKS OWNED BY CNA HOLDINGS, INC.
 
U.S. Trademark Registrations
 
Mark
Grantor
Registration/Serial No.
Celcon
CNA Holdings, Inc.
700,305
Vectra
CNA Holdings, Inc.
1,383,843
Celebrate!
CNA Holdings, Inc.
1,423,954
Celebrate!
CNA Holdings, Inc.
1,430,295
Celstran
CNA Holdings, Inc.
1,432,612
Vandar
CNA Holdings, Inc.
1,466,836
Riteflex
CNA Holdings, Inc.
1,466,837
Impet
CNA Holdings, Inc.
1,476,425
Snowflake & Design
CNA Holdings, Inc.
1,762,255
Encore
CNA Holdings, Inc.
1,763,888
Starburst & Design
CNA Holdings, Inc.
1,771,518
Inspec
CNA Holdings, Inc.
1,917,196
Rodmap
CNA Holdings, Inc.
2,106,973
Rodmap
CNA Holdings, Inc.
2,106,974
Smoke Signals
CNA Holdings, Inc.
2,370,370
The Science of Cigarette Filtration
CNA Holdings, Inc.
2,413,563
Microsafe
CNA Holdings, Inc.
2,547,437
Celectra
CNA Holdings, Inc.
2,657,246
AMCEL
CNA Holdings, Inc.
694414
AMCEL
CNA Holdings, Inc.
682715
FORMCEL
CNA Holdings, Inc.
545328
FORTRON
CNA Holdings, Inc.
1452706
AQF
CNA Holding, Inc.
2,058,874
AQF
CNA Holdings, Inc.
2,058,876





 

--------------------------------------------------------------------------------




 
Exhibit I
 
to Guarantee and
 
Collateral Agreement
 
SUPPLEMENT NO.       dated as of                      (this “Supplement”), to
the Guarantee and Collateral Agreement dated as of April 2, 2007 (the
“Collateral Agreement”), among CELANESE HOLDINGS LLC, CELANESE US HOLDINGS LLC,
CELANESE AMERICAS CORPORATION and the other Guarantors party thereto and
DEUTSCHE BANK AG, NEW YORK BRANCH as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).
 
A.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Collateral Agreement.
 
B.           Section 7.16 of the Collateral Agreement provides that additional
Persons will become Guarantors under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Person (the “New Guarantor”) is executing this Supplement to become a Guarantor.
 
Accordingly, the Collateral Agent and the New Guarantor agree as follows:
 
SECTION 1.                      In accordance with Section 7.16 of the
Collateral Agreement, the New Guarantor by its signature below becomes a
Guarantor under Collateral Agreement with the same force and effect as if
originally named therein as a Guarantor, and the New Guarantor hereby (a) agrees
to all the terms and provisions of the Collateral Agreement applicable to it as
a Guarantor and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct, in all
material respects, on and as of the date hereof.  In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Obligations, does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and Lien on all the New
Guarantor’s right, title and interest in and to the Collateral of the New
Guarantor.  Each reference to a “Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Guarantor.  The Collateral
Agreement is hereby incorporated herein by reference.
 
SECTION 2.                      The New Guarantor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
 
SECTION 3.                      This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  This Supplement shall become
effective when (a) the Collateral Agent shall have received a counterpart of
this Supplement that bears the signature of the New Guarantor and (b) the
Collateral Agent has executed a counterpart hereof.
 
-2-

--------------------------------------------------------------------------------


SECTION 4.                      The New Guarantor hereby represents and warrants
that (a) set forth on Schedule I attached hereto is a true and correct schedule
of the location of any and all Article 9 Collateral of the New Guarantor, (b)
set forth on Schedule II attached hereto is a true and correct schedule of all
the Pledged Securities of the New Guarantor and (c) set forth under its
signature hereto, is the true and correct legal name of the New Guarantor, its
jurisdiction of formation and the location of its chief executive office.
 
SECTION 5.                      Except as expressly supplemented hereby, the
Collateral Agreement shall remain in full force and effect.
 
SECTION 6.                                THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.                      In the event any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Collateral Agreement shall not in any way
be affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
SECTION 8.                      All communications and notices hereunder shall
be in writing and given as provided in Section 7.01 of the Collateral Agreement.
 
SECTION 9.                      The New Guarantor agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for the Collateral Agent.
 
IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
 

 
-3- 

--------------------------------------------------------------------------------

 

[NAME OF NEW GUARANTOR]
 
 
By:
   

 
 
Name:

 
 
Title:

 
 
Legal Name:

 
 
Jurisdiction of  Formation:

 
 
Location of Chief Executive Office:

 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
  as Collateral Agent
 
 
By:
   

 
 
Name:

 
 
Title:

 
 
By:
   

 
 
Name:

 
 
Title:

 



-4-
 
 

--------------------------------------------------------------------------------

 

Schedule I to
 
Supplement No.___
 
to the Guarantee and
 
Collateral Agreement
 
LOCATION OF ARTICLE 9 COLLATERAL
 
Description
 
Location
 
       




 
 

--------------------------------------------------------------------------------

 

Schedule II to
 
Supplement No. __
 
to the Guarantee and
 
Collateral Agreement
 
Pledged Securities of the New Guarantor
 
EQUITY INTERESTS
 
Number of Issuer
Certificate
 
Registered Owner
 
Number and Class
of Equity Interest
 
Percentage of
Equity Interests
 
                                       



DEBT SECURITIES
 
Issuer
 
Principal Amount
 
Date of Note
 
Maturity Date
 
                                       



OTHER PROPERTY
 



 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

